 



EXHIBIT 10.1

EXECUTION COPY
ASSET PURCHASE AGREEMENT
between
SKYTEL CORP.
and
BELL INDUSTRIES, INC.
 
Dated as of November 10, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Certain Definitions
    1  
 
       
1.2 Terms Defined Elsewhere in this Agreement
    8  
 
       
1.3 Other Definitional and Interpretive Matters
    10  
 
       
ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
    12  
 
       
2.1 Purchase and Sale of Assets
    12  
 
       
2.2 Excluded Assets
    14  
 
       
2.3 Assumption of Liabilities
    15  
 
       
2.4 Excluded Liabilities
    16  
 
       
2.5 Further Conveyances and Assumptions; Consent of Third Parties
    18  
 
       
2.6 Bulk Sales Laws
    19  
 
       
2.7 Purchase Price Allocation
    19  
 
       
2.8 Allocation of Taxes and Expenses
    20  
 
       
2.9 Power of Attorney; Right of Endorsement
    20  
 
       
ARTICLE III CONSIDERATION
    21  
 
       
3.1 Consideration
    21  
 
       
3.2 Payment of Purchase Price
    21  
 
       
3.3 Purchase Price Adjustment
    21  
 
       
ARTICLE IV CLOSING AND TERMINATION
    23  
 
       
4.1 Closing Date
    23  
 
       
4.2 Termination of Agreement
    23  
 
       
4.3 Procedure Upon Termination
    25  
 
       
4.4 Effect of Termination
    25  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER
    26  
 
       
5.1 Organization and Good Standing
    26  
 
       
5.2 Authorization of Agreement
    26  
 
       
5.3 Conflicts; Consents of Third Parties; Subsidiaries
    27  
 
       
5.4 Financial Statements; Books of Account
    27  
 
       
5.5 Title to Purchased Assets; Sufficiency
    28  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
5.6 Compliance with Laws; Permits
    28  
 
       
5.7 Material Contracts
    29  
 
       
5.8 Legal Proceedings
    30  
 
       
5.9 Intellectual Property
    31  
 
       
5.10 Insurance
    32  
 
       
5.11 Labor
    32  
 
       
5.12 Environmental Matters
    33  
 
       
5.13 Conduct of Business in Ordinary Course
    34  
 
       
5.14 Customers and Suppliers
    35  
 
       
5.15 PP&E
    35  
 
       
5.16 Foreign Corrupt Practices Act and Export Restrictions
    35  
 
       
5.17 Taxes
    35  
 
       
5.18 Real Property
    36  
 
       
5.19 Tangible Personal Property
    36  
 
       
5.20 Product Warranty; Product Liability
    37  
 
       
5.21 Certain Payments; Certain Interests
    37  
 
       
5.22 Employee Benefits
    37  
 
       
5.23 Financial Advisors
    39  
 
       
5.24 No Other Representations or Warranties
    39  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER
    39  
 
       
6.1 Organization and Good Standing
    39  
 
       
6.2 Authorization of Agreement
    39  
 
       
6.3 Conflicts; Consents of Third Parties
    40  
 
       
6.4 Litigation
    40  
 
       
6.5 Financial Advisors
    40  
 
       
6.6 Financing Commitment
    40  
 
       
6.7 No Other Representations or Warranties
    41  
 
       
ARTICLE VII COVENANTS
    41  
 
       
7.1 Access to Information
    41  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
7.2 Conduct of the Business Pending the Closing
    41  
 
       
7.3 Consents
    42  
 
       
7.4 Further Assurances
    43  
 
       
7.5 FCC Licenses
    43  
 
       
7.6 Confidentiality
    43  
 
       
7.7 Preservation of Records
    44  
 
       
7.8 Publicity
    44  
 
       
7.9 Non-Competition; Non-Solicitation
    45  
 
       
7.10 Use of MCI Trademarks
    45  
 
       
7.11 Tax Matters
    45  
 
       
7.12 Financing
    46  
 
       
7.13 Supplementation and Amendment of Schedules
    46  
 
       
ARTICLE VIII EMPLOYEES AND EMPLOYEE BENEFITS
    47  
 
       
8.1 Employment
    47  
 
       
8.2 Employee Benefits
    47  
 
       
8.3 Employee Rights
    50  
 
       
8.4 Successors and Assigns
    50  
 
       
8.5 Cooperation
    50  
 
       
8.6 Employee Obligations of Confidentiality
    51  
 
       
ARTICLE IX CONDITIONS TO CLOSING
    51  
 
       
9.1 Conditions Precedent to Obligations of Purchaser
    51  
 
       
9.2 Conditions Precedent to Obligations of Seller
    53  
 
       
ARTICLE X INDEMNIFICATION
    54  
 
       
10.1 Survival of Representations and Warranties
    54  
 
       
10.2 Indemnification by Seller
    55  
 
       
10.3 Indemnification by Purchaser
    56  
 
       
10.4 Indemnification Procedures
    56  
 
       
10.5 Certain Limitations on Indemnification
    58  
 
       
10.6 Calculation of Losses
    59  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
10.7 Tax Treatment of Indemnity Payments
    59  
 
       
10.8 Exclusive Remedy
    59  
 
       
ARTICLE XI MISCELLANEOUS
    60  
 
       
11.1 Expenses
    60  
 
       
11.2 Submission to Jurisdiction; Consent to Service of Process
    60  
 
       
11.3 Entire Agreement; Amendments and Waivers
    61  
 
       
11.4 Governing Law
    61  
 
       
11.5 Notices
    62  
 
       
11.6 Severability
    63  
 
       
11.7 Binding Effect; Assignment
    63  
 
       
11.8 Non-Recourse
    63  
 
       
11.9 Seller Parent Joinder
    63  
 
       
11.10 Counterparts
    63  
 
       

Exhibits

     
A
  Form of Bill of Sale
B
  Form of Assignment and Assumption Agreement
C
  Form of Intellectual Property Agreement
D
  Form of Telecommunication Services Agreement
E
  Form of Reseller Agreement
F
  Form of CNAM Agreement
G
  Form of Colocation Agreement
H
  Form of Corporate Account Agreement

iv



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of
November 10, 2006, is between SKYTEL CORP., a Delaware corporation (“Seller”),
and BELL INDUSTRIES, INC., a California corporation (“Purchaser”).
          W I T N E S S E T H:
          WHEREAS, Seller presently conducts the Business (as hereinafter
defined);
          WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to acquire substantially all of Seller’s assets, properties,
rights, and interests used in or relating to the Business for the Purchase Price
(as hereinafter defined) and the assumption by Purchaser of certain specified
liabilities relating to the Business, all as more specifically provided herein;
and
          WHEREAS, as a further condition and inducement to Purchaser to enter
into this Agreement, Seller and Purchaser will enter into various transition
services agreements, substantially in the forms attached hereto as Exhibits E, F
and G pursuant to which Seller will provide to Purchaser certain transitional
services, subject to the terms and conditions specified therein; and
          WHEREAS, certain terms used in this Agreement are defined in
Section 1.1;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter contained, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Definitions.
          For purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
          “Assigned Intellectual Property” shall have the meaning set forth in
the Intellectual Property Agreement.

 



--------------------------------------------------------------------------------



 



          “Assigned Marks” shall have the meaning set forth in the Intellectual
Property Agreement.
          “Assigned Patents” shall have the meaning set forth in the
Intellectual Property Agreement.
          “Assigned Software” shall have the meaning set forth in the
Intellectual Property Agreement.
          “Business” means the business of Seller, consisting of the wireless
data and messaging services provided by Seller within the United States.
          “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§ 101 et seq.
          “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
          “Business Non-Statutory Intellectual Property” shall have the meaning
set forth in the Intellectual Property Agreement.
          “Business Statutory Intellectual Property” shall have the meaning set
forth in the Intellectual Property Agreement.
          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Contract” means any written contract, agreement, indenture, note,
bond, mortgage, loan, instrument, lease, license, binding commitment, or other
arrangement, whether written or oral, including but not limited to distribution
and sales representative agreements, and other agreements (including any
amendments and other modifications thereto).
          “Deferred Compensation Plan” means the Mobile Telecommunication
Technologies Corp. (Mtel) Deferred Compensation Plan.
          “Documents” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, title policies, customer and supplier lists, regulatory
filings, operating data and plans, technical documentation (design
specifications, functional requirements, operating instructions, logic manuals,
flow charts, etc.), user documentation (installation guides, user manuals,
training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other
similar

2



--------------------------------------------------------------------------------



 



materials related primarily to the Business and the Purchased Assets in each
case whether or not in electronic form; provided that “Documents” shall not
include duplicate copies of such Documents retained by Seller or its Affiliates
subject to the obligations relating to the use and disclosure thereof set forth
in this Agreement.
          “Employee” means, as of any applicable date, all individuals who are
employed by Seller as common law employees in connection with the Business,
including all active full-time and part-time employees, employees on vacation or
approved personal leave, workers’ compensation, military leave with reemployment
rights under federal Law, maternity leave, leave under the Family and Medical
Leave Act of 1993, short-term disability, long-term disability, and employees on
other approved leaves of absence with a legal or contractual right to
reinstatement.
          “Environmental Claim” means any allegation, notice of violation,
action, suit, claim, Lien, demand, abatement or other Order or direction
(conditional or otherwise) by reason of statute, common law, or contract, in law
or equity, by any Governmental Body or by any other Person for personal injury
(including sickness, disease or death), real, personal, tangible or intangible
property damage, consequential damage, stigma, loss of value, damage to the
environment (including but not limited to air, soil, water, or natural
resources), nuisance, trespass, pollution, contamination or other adverse
effects on the environment, or for fines, penalties, injunctions, or
restrictions resulting from or based upon (a) the existence, or the continuation
of the existence, of a Release or threatened Release (including, without
limitation, sudden or non-sudden accidental or nonaccidental releases) of, or
exposure or threatened exposure to, any Hazardous Material or other substance,
chemical, material, pollutant, contaminant, odor, audible noise, or other
Release in, into or onto the environment (including, without limitation, the
air, soil, water or natural resources) at, in, by, from or related to any leased
real estate or any activities conducted thereon or the Business; (b) the
handling, use, transportation, storage, treatment or disposal of Hazardous
Materials; (c) any disturbance or impact to the environment; or (d) the
violation, or alleged violation, of any Environmental Law, Order or Permit of or
from any Governmental Body.
          “Environmental Law” means any Law relating to human health and safety
or the protection of the environment or natural resources, including without
limitation the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act of 1974 (42 U.S.C. § 300f et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136
et seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42
U.S.C. § 1101 et seq.); the Endangered Species Act of 1973 (7 U.S.C. § 136; 16
U.S.C. § 460 et seq.), and the Occupational Safety and Health Act of 1970 (29
U.S.C. §651 et seq.); as each has been amended and the regulations promulgated
pursuant thereto.

3



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means, with respect to any Person, all other Persons
that are treated as a single employer with that Person pursuant to sections
414(b), 414(c), 414(m), and/or 414(o) of the Code.
          “Excluded Marks” shall have the meaning set forth in the Intellectual
Property Agreement.
          “Excluded Pre-Petition Liabilities” means (i) any and all Claims (as
such term is defined in the Bankruptcy Code) filed against the Debtors (as such
term is defined in the Debtors’ Modified Second Amended Joint Plan of
Reorganization under the Bankruptcy Code, dated October 21, 2003 (as thereafter
modified, the “Plan”)), in the Debtors’ chapter 11 cases, and (ii) any other
Claim that is subject to the discharge provisions contained in Section 10.02 of
the Plan.
          “GAAP” means generally accepted accounting principles in the United
States as of the date hereof.
          “Governmental Body” means any government or governmental or regulatory
body thereof, or political subdivision thereof, whether foreign, federal, state,
or local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
          “Hardware” means any and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers,
scanners, color printers, laser printers and networks.
          “Hazardous Material” means any substance, chemical, material or waste,
or any constituent thereof, that is defined by any Environmental Law as
hazardous , corrosive, ignitable, explosive, infectious, radioactive,
carcinogenic, petroleum-derived, or toxic, such that the use, storage,
treatment, disposal, release, discharge of, or exposure to which is prohibited,
limited or otherwise is regulated by any Governmental Body, or is regulated by
or forms the basis of liability under any Environmental Law, including, without
limitation, any material, waste or substance which is defined as a “hazardous
waste,” “hazardous material,” “hazardous substance,” “extremely hazardous
waste,” “restricted hazardous waste,” “universal waste,” “commingled waste,” “a
pollutant,” “pollution,” “subject waste,” a “contaminant,” “toxic waste” or
“toxic substance” under any provision of Environmental Law, including but not
limited to, petroleum or petroleum products, petroleum components, constituents,
additives or derivatives thereof, radioactive materials, radionuclides, radon
gas, mercury, asbestos and polychlorinated biphenyls.
          “Indebtedness” of any Person means, without duplication, (i) the
principal of and, accreted value and accrued and unpaid interest in respect of
(A) indebtedness of such Person for money borrowed and (B) indebtedness
evidenced by notes, debentures, bonds or other similar instruments the payment
of which such Person is responsible or liable; (ii) all obligations of such
Person issued or assumed as the

4



--------------------------------------------------------------------------------



 



deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(but excluding trade accounts payable and other accrued current liabilities;
(iii) all obligations of the type referred to in clauses (i) and (ii) of any
Persons the payment of which such Person is responsible or liable, directly or
indirectly, as obligor, guarantor, surety or otherwise; and (iv) all obligations
of the type referred to in clauses (i) through (iii) of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person).
          “Intellectual Property” shall have the meaning set forth in the
Intellectual Property Agreement.
          “Intellectual Property Agreement” means the intellectual property
agreement in the form attached hereto as Exhibit C between Seller and Purchaser,
which apportions the rights in certain Intellectual Property between Seller and
Purchaser and grants Purchaser certain rights and licenses thereunder.
          “IRS” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of Treasury.
          “Knowledge of Seller” concerning a particular subject, area or aspect
of the Business shall mean the knowledge of each of the Persons listed on
Schedule 1.1(b) and all knowledge which was or should have been obtained upon
reasonable inquiry by such Persons.
          “Law” means any foreign, federal, state or local law (including common
law), statute, code, ordinance, rule or regulation.
          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits or proceedings (public or private) by or before a Governmental
Body.
          “Liability” means any debt, liability or obligation (whether direct or
indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.
          “Licensed Excluded Marks” shall have the meaning set forth in the
Intellectual Property Agreement.
          “Licensed Intellectual Property” shall have the meaning set forth in
the Intellectual Property Agreement.
          “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement or, except with respect to Real Property Leases and Tower Site Leases,
other real estate declaration, covenant, condition, restriction or servitude.

5



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means an effect, event, development, change,
occurrence or state of facts which (i) is materially adverse to the Business,
Assets, properties, financial condition, or results of operations of Seller, or
(ii) prevents or materially impedes, impairs or hinders the consummation by
Seller of the transactions contemplated by this Agreement, in each case, other
than any effect, event, development, change, occurrence or state of facts
arising out of or resulting from (A) general changes or conditions in the U.S.
economy or securities or financial markets, (B) changes or conditions affecting
the industries in which Seller operates (but only to the extent that the impact
of such changes or conditions on Seller is not materially disproportionate to
the impact on other Persons conducting business in such industries), (C) changes
in Law or GAAP (but only to the extent that the impact of such changes on Seller
is not materially disproportionate to the impact on other Persons conducting
business in the industries in which Seller conducts business), (D) the
occurrence of any war, sabotage, armed hostilities or acts of terrorism or any
escalation or material worsening of any such war, sabotage, armed hostilities or
acts of terrorism existing or underway as of the date hereof (but only to the
extent that the impact of such changes on Seller is not materially
disproportionate to the impact on other Persons conducting business in the
industries in which Seller conducts business), (E) any action taken by Purchaser
or any of its Affiliates in bad faith or in contravention of the terms of this
Agreement, or (F) the announcement of this Agreement, compliance with the terms
of this Agreement, or the consummation of the transactions contemplated by this
Agreement (except with respect to the loss of employees or customers arising
therefrom).
          “Non-Statutory Intellectual Property” shall have the meaning set forth
in the Intellectual Property Agreement.
          “Order” means any order, directive, injunction, judgment, decree,
ruling, writ, assessment or arbitration award of a Governmental Body.
          “Ordinary Course of Business” means the ordinary and usual course of
normal day-to-day operations of the Business, as conducted by Seller.
          “Owned Real Property” means all real property and interests in real
property owned in fee by Seller.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Body.
          “Permitted Exceptions” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings;
(ii) mechanics’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business and not material in amount to the
Business or the Purchased Assets;

6



--------------------------------------------------------------------------------



 



(iii) zoning, entitlement and other land use and environmental regulations by
any Governmental Body; or (iv) valid title of a lessor under a capital or
operating lease.
          “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
          “Products” means any and all products developed, manufactured,
marketed or sold by Seller.
          “Property” shall include all property and all other assets and
interests of whatsoever nature including, without limitation, real and personal
property, whether tangible or intangible, and claims, rights and choses in
action, in each case, other than Intellectual Property.
          “Proprietary Business Information” shall have the meaning set forth in
the Intellectual Property Agreement.
          “Purchased Contracts” means all Contracts of Seller related to the
Business as of the Closing Date, other than Excluded Contracts.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles containing any hazardous substance or pollutant or
contaminant).
          “Remedial Action” means any action, including, without limitation, any
capital or operating expenditure, required or voluntarily undertaken to
(a) clean up, remove, treat, or in any other way address any Hazardous Material
or other substance in the indoor or outdoor environment, (b) prevent the Release
or threatened Release, or minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
private or public health, welfare, or property or the environment,
(c) investigate, monitor, study or assess, including without limitation, perform
pre-remedial studies and investigations, operation and maintenance, or
post-remedial monitoring and care, or (d) bring any Purchased Asset into
compliance with all Environmental Laws, Orders and Permits.
          “Seller Parent” means MCI, LLC, a Delaware limited liability company
and sole stockholder of Seller.
          “Seller Retained Intellectual Property” means the Subject Marks.
          “Seller Proprietary Software” shall have the meaning set forth in the
Intellectual Property Agreement.
          “Statutory Intellectual Property” shall have the meaning set forth in
the Intellectual Property Agreement.

7



--------------------------------------------------------------------------------



 



          “Software” shall have the meaning set forth in the Intellectual
Property Agreement.
          “Subsidiary” means any Person of which a majority of the outstanding
share capital, voting securities or other voting equity interests are owned,
directly or indirectly, by Seller.
          “Tax” or “Taxes” means (i) any and all federal, state, local or
foreign taxes, charges, fees, imposts, levies or other assessments, including
all net income, gross receipts, capital, sales, use, ad valorem, value added,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, customs duties, fees, assessments and
charges of any kind whatsoever; and (ii) all interest, penalties, fines,
additions to tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (i).
          “Taxing Authority” means the IRS and any other Governmental Body
responsible for the administration of any Tax.
          “Tax Return” means any return, report or statement required to be
filed with respect to any Tax (including any attachments thereto, and any
amendment thereof), including any information return, claim for refund, amended
return or declaration of estimated Tax, and including, where permitted or
required, combined, consolidated or unitary returns for any group of entities
that includes Seller, any of the Subsidiaries, or any of their Affiliates.
          “Third Party Intellectual Property” shall have the meaning set forth
in the Intellectual Property Agreement.
          “Trademarks” shall have the meaning set forth in the Intellectual
Property Agreement.
          “Transfer Documents” means the Bill of Sale and the Assignment and
Assumption Agreement.
          “WARN Act” means the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and the rules and regulations promulgated thereunder.
     1.2 Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

      Term   Section
Accounts Receivable
  2.1(d)
Agreement
  Preamble
Agreed Principles
  3.3(a)
Applications
  7.5

8



--------------------------------------------------------------------------------



 



      Term   Section
Assumed Liabilities
  2.3
Assignment and Assumption
Agreement
  9.1(k)
Balance Sheet
  5.4(a)
Balance Sheet Date
  5.4(a)
Basket
  10.5(a)
Benefits Maintenance Period
  8.2(a)
Bill of Sale
  9.1(j)
Cap
  10.5(a)
Closing
  4.1
Closing Date
  4.1
Closing Statement
  3.3(a)
Closing Working Capital
  3.3(a)
CNAM Agreement
  9.1(p)
Colocation Agreement
  9.1(q)
Communications Act
  5.3(b)
Confidentiality Agreement
  7.6
Corporate Account Agreement
  9.1(r)
Deposit
  3.1(a)
Dispute
  11.2(a)
Dispute Notice
  11.2(a)
Employee Benefit Plan
  5.23(a)
Environmental Permits
  5.12(a)
ERISA
  5.23(a)
Excluded Assets
  2.2
Excluded Contracts
  2.2(a)
Excluded Liabilities
  2.4
FCC
  5.3(b)
FCC Consent
  7.5
FCC Licenses
  5.6(c)
Final Order
  9.1(e)
Final Working Capital
  3.3(e)
Financial Statements
  5.4(a)
Financing Commitment
  4.2(f)
FRP
  8.2(e)
Indemnification Claim
  10.4(b)
Independent Accountant
  3.3(c)
Inventory
  2.1(c)
Losses
  10.2(a)
Material Contract
  5.7(a)
Material Customers
  5.14(a)
Material Suppliers
  5.14(b)
Net Working Capital
  3.3(a)

9



--------------------------------------------------------------------------------



 



      Term   Section
Nonassignable Assets
  2.5(b)
Non-Transferred Employees
  8.1(a)
Pension Plan
  5.23(d)
Personal Property Lease
  5.19
Pre-Closing Covenants
  10.1(b)
Post-Closing Covenants
  10.1(b)
PP&E
  2.1(g)
Prepaids
  2.1(e)
Price Allocation
  2.7(a)
Property Taxes
  2.8(a)
Purchased Assets
  2.1
Purchase Price
  3.1
Purchaser
  Preamble
Purchaser Documents
  6.2
Purchaser Indemnified Parties
  10.2(a)
Purchaser Plans
  8.2(b)
Purchaser Savings Plan
  8.2(d)
Purchaser’s FSA
  8.2(f)
Qualified Plan
  5.23(c)
Real Property Lease
  5.18(a)
Reseller Agreement
  9.1(o)
Seller
  Preamble
Seller Documents
  5.2
Seller Indemnified Parties
  10.3(a)
Services
  7.9
Standard Procedure
  8.1(c)
Survival Period
  10.1(b)
Telecommunication Services Agreement
  9.1(m)
Termination Date
  4.2(a)
Total Consideration
  3.1
Tower Site Leases
  5.18(a)
Transferred Employees
  8.1(a)
Transfer Taxes
  7.10

     1.3 Other Definitional and Interpretive Matters
               (a) Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
          Calculation of Time Period. When calculating the period of time before
which, within which or following which, any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be

10



--------------------------------------------------------------------------------



 



excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day.
          Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
          Exhibits/Schedules. The Exhibits and Schedules to this Agreement are
hereby incorporated and made a part hereof and are an integral part of this
Agreement. All matters disclosed in any Schedule shall be deemed to be disclosed
in each other Schedule to the extent that the disclosure of such matters in such
other Schedules, upon review of all schedules, is reasonably apparent.
Disclosure of any item on any Schedule shall not constitute an admission or
indication that such item or matter is material or would have a Material Adverse
Effect. No disclosure on a Schedule relating to a possible breach or violation
of any Contract, Law or Order shall be construed as an admission or indication
that breach or violation exists or has actually occurred. Any capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.
          Gender and Number. Any reference in this Agreement to gender shall
include all genders, and words imparting the singular number only shall include
the plural and vice versa.
          Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.
          Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
          Including. The word “including” or any variation thereof means (unless
the context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
          Reflected On or Set Forth In. An item arising with respect to a
specific representation or warranty shall be deemed to be “reflected on” or “set
forth in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.

11



--------------------------------------------------------------------------------



 



          (b) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
     2.1 Purchase and Sale of Assets. On the terms and subject to the conditions
set forth in this Agreement, at the Closing Purchaser shall purchase, acquire
and accept from Seller, and Seller shall sell, transfer, assign, convey and
deliver to Purchaser (or to a wholly owned subsidiary of Purchaser to be
designated in writing by Purchaser at least five (5) Business Days prior to the
Closing) all of the “Purchased Assets,” consisting of all of the assets,
properties, rights, and interests wherever situated and of any kind or nature
whatsoever owned by Seller as of the Closing Date and used directly or
indirectly in the operation of the Business other than the Excluded Assets. The
Purchased Assets shall be transferred to Purchaser by Seller free and clear of
all Liens other than Permitted Exceptions. The “Purchased Assets” include, but
are not limited to, each of the following assets:
          (a) Balance Sheet. All Property, rights, and interests of the Business
set forth or reflected on the Final Balance Sheet (except the Excluded Assets);
          (b) Contracts. All rights of Seller under the Purchased Contracts
including, but not limited to those set forth in Schedule 2.1(b), and all claims
or causes of action with respect to the Purchased Contracts;
          (c) Inventory. All inventory used or intended to be used primarily in
connection with the Business, including, but not limited to all raw materials,
work in process and finished goods (the “Inventory”);
          (d) Accounts Receivable. All accounts receivable and any evidence
thereof relating to or arising out of the Business and operation thereof, and
any payments received with respect thereto after the Closing Date (including
cash or check payments in transit on the Closing Date) (collectively, “Accounts
Receivable”). Schedule 2.1(d) sets forth an itemized list of the Accounts
Receivable as of the day immediately preceding the date hereof, and shall be
updated as of the day immediately preceding the Closing Date, identifying such
Accounts Receivable by obligor’s name, aging and amount;
          (e) Prepaid Expenses and Deposits. All deposits (including customer
deposits and security deposits for rent, electricity, telephone or otherwise)
and prepaid charges and expenses, including any prepaid rent, of Seller related
to any

12



--------------------------------------------------------------------------------



 



Purchased Assets other than prepaid charges, expenses and rent under the Real
Property Leases and Personal Property Leases that is attributable to any period
beginning prior to and ending on or before the Closing Date (“Prepaids”);
          (f) Real Property Leases. All rights of Seller under each Real
Property Lease to which Seller is a party, together with all improvements,
fixtures and other appurtenances thereto and rights in respect thereof. An
itemized list of such Real Property Leases as of the date hereof, identifying
each such lease by reference to the property to which it relates and its
commencement and expiration dates is set forth in Schedule 2.1(f), and shall be
updated as of the Closing Date;
          (g) Property, Plant, and Equipment. All equipment, assets in
construction, office furniture and fixtures, computer equipment, office
equipment, other furnishings, trucks, automobiles and other vehicles, supplies,
and other tangible personal property of every kind and description, including
tooling, wherever located (collectively, “PP&E”), other than such PP&E which is
an Excluded Asset;
          (h) Leased Tangible Property. All of the leased tangible personal
property including, but not limited to the items set forth in Schedule 2.1(h),
which includes all prepayments, security deposits and options to renew or
purchase in connection therewith;
          (i) Business Records. All Documents used in the Business, including
Documents in Seller’s possession relating to Products, services, marketing,
advertising, promotional materials, Assigned Intellectual Property, and all
files, customer files and documents (including credit information), supplier
lists, records, literature and correspondence, whether or not physically located
on any of the premises referred to in Section 2.1(f) above, but excluding such
files as may be required under applicable Law regarding privacy;
          (j) FRP. FRP assets solely to the extent provided for in
Section 8.2(f) hereof;
          (k) Deferred Compensation Plan. Deferred Compensation Plan assets
solely to the extent provided for in Section 8.2(h) hereof;
          (l) Permits. All Permits used by Seller in the Business to the extent
transferable to Purchaser, including, but not limited to, all FCC Licenses of
Seller as listed on Schedule 2.1(l) attached hereto;
          (m) Non-Disclosure, Confidentiality, Non-Compete, and Similar
Agreements. All rights of Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with Employees of Seller or with
third parties to the extent exclusively relating to the Business or the
Purchased Assets, including, but not limited to, the standalone non-compete
agreements set forth on Schedule 2.1(m) attached hereto;

13



--------------------------------------------------------------------------------



 



          (n) Warranties and Guarantees. All of Seller’s interest in rights
under or pursuant to all warranties, representations and guarantees, if any,
made by vendors, suppliers, manufacturers and contractors relating to the
Business or affecting the Purchased Assets;
          (o) Intellectual Property. The Assigned Intellectual Property and
Proprietary Business Information pursuant, in each case, pursuant to the terms
of the Intellectual Property Agreement;
          (p) Third Party Insurance Proceeds. All third-party property and
casualty insurance proceeds, and all rights to third-party property and casualty
insurance proceeds, in each case to the extent received or receivable in respect
of the Business;
          (q) Claims. All of Seller’s causes of action, claims, credits, demands
or rights of set-off against third parties, to the extent related to the
Business, except to the extent related to any Excluded Asset;
          (r) Forms. All stationery, forms, labels, shipping material, art work,
and photographs, in each case, except to the extent incorporating any Excluded
Marks;
          (s) Funded Compensation Rights. All rights (including experience
ratings, to the extent transferable to Purchaser) with respect to unemployment
and workers’ compensation, in each case, relating to Transferred Employees;
          (t) Communications. All rights to the telephone and facsimile numbers
used in the Business, as well as all rights to receive mail and other
communications addressed to Seller and relating to the Business (including mail
and communications from customers, suppliers, distributors, agents and others
and payments with respect to the Purchased Assets); and
          (u) Goodwill. All goodwill of the Business.
     2.2 Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Purchaser, and Seller shall
retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” shall mean each of the following assets:
          (a) The Excluded Contracts. All rights of Seller under the Contracts
set forth on Schedule 2.2(a) and Schedule 5.9(f)(2), including all claims or
causes of action with respect thereto (the “Excluded Contracts”).
          (b) Cash and Cash Equivalents. All cash, cash equivalents, bank
deposits or similar cash items of Seller;

14



--------------------------------------------------------------------------------



 



          (c) Stock Certificates; Subsidiaries. All shares of capital stock of,
or other ownership interests in the Subsidiaries, and all assets owned, leased
or held by the Subsidiaries, whether or not used or useful in the Business;
          (d) Real Property. All Owned Real Property;
          (e) Corporate Books. All minute books, organizational documents, stock
registers and such other books and records of Seller or any Subsidiary as
pertain to ownership, organization or existence of Seller and each Subsidiary;
          (f) Intellectual Property. All Intellectual Property (including Third
Party Intellectual Property) other than the Assigned Intellectual Property and
Proprietary Business Information, and the goodwill associated therewith.
          (g) Additional Books and Records. Any (i) other books and records that
Seller and the Subsidiaries are required by Law to retain or that Seller
determines are necessary or advisable to retain; provided, however, that
Purchaser shall have the right to make copies of any portions of such retained
books and records that relate to the Business or any of the Purchased Assets;
and (ii) documents relating to proposals to acquire the Business by Persons
other than Purchaser, except for standalone confidentiality agreements;
          (h) Tax Refunds. All interests in or rights to any refund of Taxes,
Tax credits or Tax loss carryforwards relating to the operation of the Business,
the Purchased Assets or the Assumed Liabilities, or applicable to, any period,
or any portion of any period, ending on or before the Closing Date;
          (i) Tax Records. All Tax returns and financial statements of Seller
and the Subsidiaries and the Business and all records (including working papers)
related thereto;
          (j) Claims Related to Excluded Assets. All of Seller’s causes of
action, claims, counterclaims, credits, demands or rights of set-off against
third parties to the extent related to any Excluded Asset;
          (k) Seller’s Rights Under This Agreement. All rights that accrue to
Seller under this Agreement and the Seller Documents;
          (l) Employee Benefit Plans. All Employee Benefit Plans and any assets
relating to such plans, except to the extent specifically provided in
Sections 8.2(f) and 8.2(h) hereof; and
          (m) Other Assets. Such other assets as are set forth on
Schedule 2.2(m).
     2.3 Assumption of Liabilities. On the terms and subject to the conditions
set forth in this Agreement, at the Closing Purchaser shall assume, effective as
of the

15



--------------------------------------------------------------------------------



 



Closing, and shall timely perform, pay and discharge in accordance with their
respective terms, only the Liabilities of Seller set forth below in this
Section 2.3, other than the Excluded Liabilities (collectively, the “Assumed
Liabilities”), consisting of the following Liabilities:
          (a) Liabilities of Seller under the Purchased Contracts;
          (b) Liabilities arising out of, relating to or with respect to any
Employee Benefit Plan solely to the extent provided for in Article VIII;
          (c) all accounts payable existing on the Closing Date and incurred in
the Ordinary Course of the Business (including, for the avoidance of doubt,
(i) invoiced accounts payable and (ii) accrued but uninvoiced accounts payable),
in each case, including those set forth on Schedule 2.3(c) to be delivered no
less than five Business Days prior to the Closing Date;
          (d) all Taxes to be paid by Purchaser pursuant to Section 7.11 hereof;
and
          (e) other Liabilities with respect to the Business, the Purchased
Assets or the Transferred Employees arising after the Closing.
     2.4 Excluded Liabilities. Purchaser will not assume, or be liable for, any
liabilities which are not Assumed Liabilities. All such liabilities which are
not Assumed Liabilities shall be referred to as “Excluded Liabilities,” all of
which Seller shall retain and remain liable for (whether such Excluded
Liabilities are known or unknown, absolute, contingent, liquidated or
unliquidated, due or to become due, and whether claims with respect thereto are
asserted before or after the Closing). Excluded Liabilities shall include, but
not be limited to, each of the following Liabilities:
          (a) any and all Liabilities of and/or on behalf of Seller for costs
and expenses incurred in connection with this Agreement or the negotiation and
consummation of the transactions contemplated by this Agreement;
          (b) any and all employee-related Liabilities of Seller accrued or
arising out of actions, omissions or events occurring prior to or on the Closing
Date, including, without limitation: (i) accrued salaries and wages,
(ii) accrued vacation and sick pay, (iii) accrued payroll Taxes,
(iv) withholdings, (v) charges of unfair labor practices, or (vi) discrimination
complaints;
          (c) any and all Liabilities of Seller for the provision of health plan
continuation coverage in accordance with the requirements of COBRA and
Sections 601 through 608 of ERISA to employees of Seller, regardless of whether
or not such employees accept employment with Purchaser pursuant to Section 8.1;

16



--------------------------------------------------------------------------------



 



          (d) any and all Liabilities owed to, or claims of, Seller’s creditors,
whether arising before or after the Closing Date, which may be asserted against
Purchaser or any of the Purchased Assets pursuant to any applicable bulk sales,
bulk transfer or similar laws and which do not otherwise constitute Assumed
Liabilities;
          (e) any and all Liabilities under any intercompany loans, accounts or
Contracts between the Business, on the one hand, and Seller or any of its
affiliates, on the other hand;
          (f) any and all Liabilities relating to litigation (i) involving the
Business, the Purchased Assets or Seller and existing as of the Closing Date, or
(ii) to the extent arising out of or resulting from the Excluded Assets or
Excluded Liabilities;
          (g) any and all Liabilities of Seller arising by reason of any
violation of any Law or any requirement of any Governmental Body, including all
Liabilities arising from, related to or in connection with FCC enforcement
actions, in each case, to the extent such Liability results from or arises out
of events, facts or circumstances occurring or existing on or prior to the
Closing Date;
          (h) any and all Liabilities relating to or arising out of Excluded
Assets, including Excluded Contracts;
          (i) any and all Liabilities for the return by any customer of Seller
of products sold or distributed by Seller on or prior to the Closing Date or for
a warranty claim for any product or service sold, distributed or performed, as
the case may be, by Seller on or prior to the Closing Date based on any express
warranty or implied warranty arising due to the statements or conduct of Seller
or Seller’s employees or agents prior to the Closing Date;
          (j) any and all Taxes arising from or with respect to the Purchased
Assets or the operation of the Business that are incurred in or attributable to
any period, or any portion of any period, ending on or prior to the Closing
Date, and income and similar Taxes, of a type not described in Section 7.11,
that are imposed as a result of the sale of the Purchased Assets pursuant to
this Agreement (except, in any case, as otherwise provided in this Agreement);
          (k) any Liabilities of the Seller for Indebtedness;
          (l) any and all Liabilities of Seller under any Contract, other than
the Purchased Contracts, and any and all Liabilities of Seller under any
Contract or Permit arising out of a breach or alleged breach thereof by Seller
on or prior to the Closing Date;
          (m) any and all Liabilities of Seller arising by reason of any
violation or alleged violation of any Law or any requirement of any Governmental
Body on or prior to the Closing Date;

17



--------------------------------------------------------------------------------



 



          (n) any and any Liabilities for the return by any customer of Seller
of products sold or distributed by Seller on or prior to the Closing or any
Liabilities for a warranty claim for any product or service sold, distributed or
performed, as the case may be, by the Seller on or prior to the Closing based on
any express warranty, oral or written, or any implied warranty arising due to
the statements or conduct of Seller or Seller’s employees or agents;
          (o) any and all Liabilities of the Seller arising out of the injury to
or death of any person or animal or damage to or destruction of any tangible
property, whether based on negligence, breach of warranty, strict liability,
enterprise liability or any other legal or equitable theory arising from or
related to products (or parts or components thereof) sold, distributed or
otherwise disposed of or services performed by or on behalf of the Seller, in
each case, on or prior to the Closing Date;
          (p) any and all Liabilities of Seller for severance pay or the like
with respect to any employee of the Seller that does not accept employment with
the Purchaser upon completion of the transaction contemplated by this Agreement;
          (q) any and all Liabilities of Seller for salaries, commissions,
bonuses, deferred compensation or like payments to any director, officer or
employee of the Seller for the period prior to the Closing, except as otherwise
expressly provided herein; and
          (r) all Excluded Pre-Petition Liabilities.
          Notwithstanding any provisions in this Agreement to the contrary,
Purchaser is assuming only the Assumed Liabilities and is not assuming any other
Liability of Seller or its Subsidiaries (or any predecessor owner of all or part
of the Business) of whatever nature. All such other Liabilities shall be
retained by and remain Liabilities and obligations of Seller.
     2.5 Further Conveyances and Assumptions; Consent of Third Parties.
          (a) From time to time following the Closing, Seller and Purchaser
shall execute, acknowledge and deliver all such further conveyances, notices,
assumptions, releases and acquittances and such other instruments, and shall
take such further actions, as may be reasonably necessary or appropriate to
assure fully to Purchaser and its successors or assigns, all of the rights,
titles and interests intended to be conveyed to Purchaser under this Agreement
and the Transfer Documents and to assure fully to Seller and its Affiliates and
their successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement and the Transfer
Documents, and to otherwise make effective the transactions contemplated hereby
and thereby.
          (b) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to

18



--------------------------------------------------------------------------------



 



assign any Purchased Asset, including any Contract, Permit, certificate,
approval, authorization or other right, which by its terms or by Law is
nonassignable without the consent of a third party or a Governmental Body or is
cancelable by a third party in the event of an assignment (“Nonassignable
Assets”) unless and until such consent shall have been obtained; provided,
however, that Seller shall use its commercially reasonable efforts to cooperate
with Purchaser at its request for up to 180 days following the Closing Date in
endeavoring to obtain such consents promptly; and provided further, that such
efforts shall not require Seller or any of its Affiliates to incur any
Liabilities or provide any financial accommodation or to remain secondarily or
contingently liable for any Assumed Liability to obtain any such consent.
Purchaser and Seller shall use their respective commercially reasonable efforts
to obtain, or cause to be obtained, any consent, substitution, approval or
amendment required to novate all Liabilities under any and all Purchased
Contracts or other Liabilities that constitute Assumed Liabilities or to obtain
in writing the unconditional release of Seller and its Affiliates so that, in
any such case, Purchaser shall be solely responsible for such Liabilities.
     2.6 Bulk Sales Laws. Purchaser hereby waives compliance by Seller with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Purchaser; it being understood that any Liabilities arising
out of the failure of Seller to comply with the requirements and provisions of
any “bulk-transfer” Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities.
     2.7 Purchase Price Allocation.
          (a) For all Tax purposes, the Purchase Price (plus any Assumed
Liabilities that are treated as consideration for the Purchased Assets) shall be
allocated in the manner set forth in this Section 2.7 (the “Price Allocation”).
Purchaser shall prepare a proposed allocation in a manner consistent with
Section 1060 of the Code and the regulations promulgated thereunder and shall
deliver such proposal to Seller for its review and approval not later than forty
five (45) Business Days after the Closing Date. Seller shall notify Purchaser of
its agreement to such proposal or of any modifications it wishes to make to such
proposed allocation. If Seller proposes any modifications, then Seller and
Purchaser will attempt to reach agreement on the Price Allocation prior to the
due date for the filing of IRS Form 8594. In the event that Purchaser and Seller
are unable to agree on the Price Allocation prior to such due date, then each
party will separately file an IRS Form 8594. In the event that Purchaser and
Seller agree on the Price Allocation (i) each party agrees to timely file an IRS
Form 8594 reflecting the Price Allocation for the taxable year that includes the
Closing Date and to make any timely filing required by applicable state or local
Law, (ii) such Price Allocation shall be binding on Purchaser and Seller for all
Tax reporting purposes, (iii) none of Purchaser or Seller or any of their
respective Affiliates shall take any position inconsistent with such Price
Allocation in connection with any Tax proceeding, except to the extent required
by applicable Law, and (iv) if any Taxing Authority disputes

19



--------------------------------------------------------------------------------



 



such Price Allocation, the party receiving notice of the dispute shall promptly
notify the other party hereto of such dispute, and the parties hereto shall
cooperate in good faith in responding to such dispute in order to preserve the
effectiveness of such Price Allocation.
          (b) Any indemnification payment treated as an adjustment to the Total
Consideration paid for the Purchased Assets under Article III hereof shall be
reflected as an adjustment to the consideration allocated to a specific asset,
if any, giving rise to the adjustment and if any such adjustment does not relate
to a specific asset, such adjustment shall be allocated among the Purchased
Assets in accordance with the Price Allocation method provided in this Section
2.7.
     2.8 Allocation of Taxes and Expenses.
          (a) All state, county and local ad valorem Taxes on Purchased Assets
(“Property Taxes”) shall be prorated between Purchaser and Seller as of the
Closing Date, computed by multiplying the amount of Property Taxes for the
fiscal year for which the same are levied by a fraction, the numerator of which
is the number of days in such fiscal year up to and including the Closing Date
and the denominator of which is the number of days in such fiscal year. In
connection with such proration of Property Taxes, in the event that actual
Property Tax figures are not available at the Closing Date, proration of
Property Taxes shall be based upon the actual Property Taxes for the preceding
fiscal year for which actual Property Tax figures are available, and re-prorated
when actual Property Tax figures become available. All utility charges, gas
charges, electric charges, water charges, water rents and sewer rents, if any,
relating to the Purchased Assets shall be apportioned between Purchaser and
Seller as of the Closing Date, computed on the basis of the most recent meter
charges or, in the case of annual charges, on the basis of the established
fiscal year.
          (b) All prorations and applicable payments to either party in
connection with this Section 2.8 shall be made, insofar as feasible, on the
Closing Date, and the Purchase Price shall be adjusted accordingly. During the
three-month period subsequent to the Closing Date, Seller shall advise
Purchaser, and Purchaser shall advise Seller, of any actual changes to such
prorations, and the Purchase Price shall be increased or decreased, as
applicable, at the end of such three-month period. In the event Purchaser or
Seller shall receive bills after the Closing Date for expenses incurred before
the Closing Date that were not prorated in accordance with this Section 2.8 or
that were re-prorated in accordance with this Section 2.8, then Purchaser or
Seller, as the case may be, shall promptly notify the other party as to the
amount of the expense subject to proration and the responsible party shall pay
its portion of such expense (or, in the event such expense has been paid on
behalf of the responsible party, reimburse the other party for its portion of
such expenses).
     2.9 Power of Attorney; Right of Endorsement. Effective as of the Closing,
Seller hereby constitutes and appoints Purchaser the true and lawful attorney of
Seller with full power of substitution, in the name and on behalf of Seller, but
for the benefit of

20



--------------------------------------------------------------------------------



 



and at the sole cost and expense of Purchaser, (a) to collect all Purchased
Assets, (b) to endorse, without recourse, checks, notes and other instruments in
connection with the Business and constituting Purchased Assets, (c) to institute
and prosecute all proceedings which Purchaser may deem proper in order to
collect, assert or enforce any claim, right or title in or to the Purchased
Assets, (d) to defend and compromise all actions, suits or proceedings with
respect to any of the Purchased Assets and (e) to do all such reasonable acts
and things with respect to the Purchased Assets as Purchaser may deem advisable,
subject to the consent of the Seller, which consent shall not be unreasonably
withheld; provided that the foregoing shall not apply with respect to any
Excluded Assets or Excluded Liabilities or to any Legal Proceedings in respect
thereof. Seller agrees that the foregoing powers are coupled with an interest
and shall not be revocable by Seller directly or indirectly in any manner.
Purchaser shall retain for its own account any amounts collected pursuant to the
foregoing powers.
ARTICLE III
CONSIDERATION
     3.1 Consideration.
          (a) The aggregate consideration for the Purchased Assets shall be
(i) an amount in cash equal to $23,000,000 (the “Purchase Price”), subject to
adjustment as provided in Section 3.3, of which $3,450,000 (the “Deposit”) shall
be paid by Purchaser to Seller pursuant to Section 3.1(b) and (ii) the
assumption of the Assumed Liabilities (together with the Purchase Price, the
“Total Consideration”).
          (b) Prior to, or immediately upon, the execution of this Agreement,
Purchaser shall pay to Seller the Deposit in immediately available United States
funds to an account designated by Seller.
     3.2 Payment of Purchase Price. On the Closing Date, (a) Purchaser shall pay
the Purchase Price (less the Deposit) to Seller by wire transfer of immediately
available United States funds into an account or accounts designated by Seller.
     3.3 Purchase Price Adjustment.
          (a) As promptly as practicable, but no later than 45 days after the
Closing Date, Seller shall cause to be prepared and delivered to Purchaser the
Closing Statement (as defined below) and a certificate based on such Closing
Statement setting forth Seller’s calculation of Closing Working Capital. The
closing statement (the “Closing Statement”) shall present the Net Working
Capital as of the end of business on the Closing Date (“Closing Working
Capital”). “Net Working Capital” means the consolidated current assets of the
Business, reduced by the consolidated current liabilities of the Business, in
each case as determined in accordance with the accounting principles set forth
on Schedule 3.3(a) (the “Agreed Principles”).

21



--------------------------------------------------------------------------------



 



          (b) If Purchaser disagrees with Seller’s calculation of Closing
Working Capital delivered pursuant to Section 3.3(a), Purchaser may, within
30 days after delivery of the Closing Statement, deliver a notice to Seller
stating that Purchaser disagrees with such calculation and specifying in
reasonable detail those items or amounts as to which Purchaser disagrees and the
basis therefor (provided that Purchaser’s disagreement may not be based upon
adjustments sought to be made at times other than when such adjustments are
customarily made). Purchaser shall be deemed to have agreed with all other items
and amounts contained in the Closing Statement and the calculation of Closing
Working Capital delivered pursuant to Section 3.3(a).
          (c) If a notice of disagreement shall be duly delivered pursuant to
Section 3.3(b), Purchaser and Seller shall, during the 30 days following such
delivery, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the amount
of Closing Working Capital. If during such period, Purchaser and Seller are
unable to reach such agreement, they shall promptly thereafter cause an
independent accounting firm as they shall mutually select (the “Independent
Accountant”) to review this Agreement and the disputed items or amounts for the
purpose of calculating Closing Working Capital (it being understood that in
making such calculation, the Independent Accountant shall be functioning as an
expert and not as an arbitrator). Each party agrees to execute, if requested by
the Independent Accountant, an engagement letter containing terms that are
reasonably requested by the Independent Accountant. Purchaser and Seller shall
cooperate with the Independent Accountant and promptly provide all documents and
information requested by the Independent Accountant. In making such calculation,
the Independent Accountant shall consider only those items or amounts in the
Closing Statement and Seller’s calculation of Closing Working Capital as to
which Purchaser has disagreed in its notice of disagreement duly delivered
pursuant to Section 3.3(b). The Independent Accountant shall deliver to
Purchaser and Seller, as promptly as practicable (but in any case no later than
45 days from the date of engagement of the Independent Accountant), a report
setting forth such calculation. Such report shall be final and binding upon
Purchaser and Seller, shall be deemed a final arbitration award that is binding
on Purchaser and Seller, and neither Purchaser nor Seller shall seek further
recourse to courts or other tribunals, other than to enforce such report.
Judgment may be entered to enforce such report in any court of competent
jurisdiction. The Independent Accountant will determine the allocation of the
cost of its review and report based on the inverse of the percentage its
determination (before such allocation) bears to the total amount of the total
items in dispute as originally submitted to the Independent Accountant. For
example, should the items in dispute total in amount to $1,000 and the
Independent Accountant awards $600 in favor of Seller’s position, 60% of the
costs of its review and report would be borne by Purchaser and 40% of the costs
would be borne by Seller.
          (d) Purchaser and Seller shall, and shall cause their respective
representatives to, cooperate and assist in the preparation of the Closing
Statement and the calculation of Closing Working Capital and in the conduct of
the review referred to in

22



--------------------------------------------------------------------------------



 



this Section 3.3, including the making available to the extent necessary of
books, records, work papers and personnel.
          (e) If Final Working Capital exceeds $4,000,000, Purchaser shall pay
to Seller, in the manner and with interest as provided in Section 3.3(f), the
amount of such excess, and if Final Working Capital is less than $4,000,000,
Seller shall pay to Purchaser, as an adjustment to the Purchase Price, in the
manner and with interest as provided in Section 3.3(f), the amount of such
difference. “Final Working Capital” means Closing Working Capital (i) as shown
in Seller’s calculation delivered pursuant to Section 3.3(a) if no notice of
disagreement with respect thereto is duly delivered pursuant to Section 3.3(b);
or (ii) if such a notice of disagreement is delivered, (A) as agreed by
Purchaser and Seller pursuant to Section 3.3(c) or (B) in the absence of such
agreement, as shown in the Independent Accountant’s calculation delivered
pursuant to Section 3.3(c); provided, however, that in no event shall Final
Working Capital be more than Seller’s calculation of Closing Working Capital
delivered pursuant to Section 3.3(a) or less than Purchaser’s calculation of
Closing Working Capital delivered pursuant to Section 3.3(b).
          (f) Any payment pursuant to Section 3.3(e) shall be made at a mutually
convenient time and place within five (5) Business Days after Final Working
Capital has been determined by wire transfer by Purchaser or Seller, as the case
may be, of immediately available funds to the account of such other party as may
be designated in writing by such other party. The amount of any payment to be
made pursuant to this Section 3.3 shall bear interest from and including the
Closing Date to but excluding the date of payment at a rate per annum equal to
the “prime rate” as published in the “money rates” (or similar) section of The
Wall Street Journal on the date of payment calculated on the basis of the number
of days elapsed from the Closing Date to the date of payment.
ARTICLE IV
CLOSING AND TERMINATION
     4.1 Closing Date. The consummation of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Manatt,
Phelps & Phillips, LLP, located at 7 Times Square, New York, NY 10036 (or at
such other place as the parties may designate in writing) at 10:00 a.m. (New
York City time) on the last Business Day (the “Closing Date”) of the month in
which all of the conditions set forth in Article IX have been satisfied or
waived (other than conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions at such
time), unless another time, date or place is agreed to in writing by the parties
hereto.
     4.2 Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

23



--------------------------------------------------------------------------------



 



          (a) At the election of Seller or Purchaser on or after the date that
is 120 days following the date hereof (such date, the “Termination Date”), if
the Closing shall not have occurred by the close of business on such date;
provided that, if the condition set forth in Section 9.1(e) is the only
condition remaining to be satisfied on such date (other than those conditions
that are only capable of being satisfied on the Closing), then Seller or
Purchaser may extend the Termination Date by seventy five (75) additional days;
and provided further that the right to terminate this Agreement under this
Section 4.2(a) shall not be available to any party whose failure to fulfill any
material obligation under this Agreement has been the cause of, or resulted in,
the failure of the Closing to occur on or before such date;
          (b) by mutual written consent of Seller and Purchaser;
          (c) by Purchaser, provided that it is not then in material breach of
any of its obligations under this Agreement, if Seller (i) fails in any material
respect to perform any of its covenants in this Agreement when performance
thereof is due or (ii) has breached in any material respect any of the
representations or warranties contained in Article V of this Agreement, and does
not cure such failure or breach within fifteen (15) Business Days after
Purchaser delivers written notice thereof; provided, however, that Purchaser
shall not be entitled to terminate this Agreement pursuant to this
Section 4.2(c) if, prior to the expiration of such fifteen (15) Business Day
period, Seller delivers a certificate signed by an officer of Seller certifying
that (A) Seller reasonably believes that such breach or failure is capable of
being cured prior to the Termination Date and (B) Seller shall use its
reasonable best efforts to cause such breach or failure to be cured prior to the
Termination Date;
          (d) by Seller, provided that it is not then in material breach of any
of its obligations under this Agreement, if Purchaser (i) fails in any material
respect to perform any of its covenants in this Agreement when performance
thereof is due or (ii) has breached in any material respect any of the
representations or warranties contained in Article VI of this Agreement, and
does not cure such failure or breach within fifteen (15) Business Days after
Seller delivers written notice thereof; provided, however, that Seller shall not
be entitled to terminate this Agreement pursuant to this Section 4.2(d) if,
prior to the expiration of such fifteen (15) Business Day period, Purchaser
delivers a certificate signed by an officer of Seller certifying that
(A) Purchaser reasonably believes that such breach or failure is capable of
being cured prior to the Termination Date and (B) Purchaser shall use its
reasonable best efforts to cause such breach or failure to be cured prior to the
Termination Date;
          (e) by Seller or Purchaser if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is appealable (and pursue such
appeal with reasonable diligence); or

24



--------------------------------------------------------------------------------



 



          (f) by Seller if Purchaser has not, within eight (8) Business Days
following the date hereof, (i) obtained a signed commitment (in a form that is
reasonably satisfactory to Seller) from a banking or other financial institution
reasonably satisfactory to Seller to provide debt financing to Purchaser in an
aggregate amount of not less than $40,000,000 in connection with the
transactions contemplated hereby (the “Financing Commitment”) and (ii) delivered
to Seller a copy of the Financing Commitment which is certified by Purchaser’s
Chief Executive Officer or Chief Financial Officer to be true, correct and
complete.
     4.3 Procedure Upon Termination. In the event of termination and abandonment
by Purchaser or Seller, or both, pursuant to Section 4.2 hereof, written notice
thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Assets hereunder shall be
abandoned, without further action by Purchaser or Seller.
     4.4 Effect of Termination.
          (a) In the event that this Agreement is validly terminated in
accordance with Sections 4.2 and 4.3, then each of the parties shall be relieved
of its respective duties and obligations arising under this Agreement from and
after the date of such termination and such termination shall be without
liability to Purchaser or Seller; provided, that no such termination shall
relieve any party hereto from liability for any breach of this Agreement or
other Liability arising prior to termination hereof and; provided, further, that
the obligations of the parties set forth in this Section 4.4 and Article XI
hereof shall survive any such termination and shall be enforceable hereunder.
          (b) If this Agreement is validly terminated:
          (i) by Purchaser pursuant to Section 4.2(a) (prior to Seller validly
extending the Termination Date as set forth in Section 4.2(a)) if the condition
set forth in Section 9.1(e) shall not have been satisfied by the date that is
120 days following the date hereof and immediately prior to such termination the
conditions set forth in Sections 9.1(a) and (b) shall have been satisfied; or
          (ii) by Purchaser pursuant to Section 4.2(a) prior to the date that is
195 days following the date hereof (assuming that Seller validly extended the
Termination Date by seventy-five (75) days as set forth in Section 4.2(a)) and
the conditions set forth in each of Sections 9.1(a) and (b) and Section 9.1(e)
shall not have been satisfied by the Termination Date, as so extended),
          (iii) by Seller pursuant to Section 4.2(d) or Section 4.2(f),
then the Deposit (together with any interest or other income that may have been
earned thereon) shall be forfeited to Seller, and Purchaser shall have no claim
whatsoever thereto. If this Agreement is validly terminated for any other
reason, then Seller shall refund the Deposit (excluding any interest or other
income that may have been earned

25



--------------------------------------------------------------------------------



 



thereon) to Purchaser, to be paid by wire transfer of immediately available
United States funds into an account designated by Purchaser.
          (c) The Confidentiality Agreement shall survive any termination of
this Agreement and nothing in this Section 4.4 shall relieve Purchaser or Seller
of its respective obligations under the Confidentiality Agreement.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Purchaser that:
          5.1 Organization and Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted. Seller is
duly qualified or authorized to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified, authorized or in good standing
would not have a Material Adverse Effect. Schedule 5.1 sets forth a list of the
states in which Seller is qualified to do business as of the date hereof.
          5.2 Authorization of Agreement. Seller has all requisite corporate
power and authority to execute and deliver this Agreement and Seller has all
requisite power, authority and legal capacity to execute and deliver each other
agreement, document, or instrument or certificate contemplated by this Agreement
or to be executed by Seller in connection with the consummation of the
transactions contemplated by this Agreement (the “Seller Documents”), to perform
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and each of the Seller Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all requisite corporate action on the part of Seller and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement and such other agreements and documents or to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and each
of the Seller Documents will be at or prior to the Closing, duly and validly
executed and delivered by Seller and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

26



--------------------------------------------------------------------------------



 



     5.3 Conflicts; Consents of Third Parties; Subsidiaries.
          (a) Except as set forth on Schedule 5.3(a), none of the execution and
delivery by Seller of this Agreement, the consummation of the transactions
contemplated hereby, or compliance by Seller with any of the provisions hereof
or thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation or by-laws of Seller; (ii) any Contract (other than Tower Site
Leases) or Permit to which Seller is a party or by which any of the properties
or assets of Seller are bound; (iii) any Order of any Governmental Body
applicable to Seller or by which any of the properties or assets of Seller are
bound; or (iv) any applicable Law, other than, in the case of clauses (ii),
(iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not (A) materially impair the ability of Seller to
enter into this Agreement and to consummate the transactions contemplated
hereby, (B) materially adversely affect the business, operations, or condition
(financial or otherwise) of the Business, or (C) subject any material portion of
the Purchased Assets to any Lien.
          (b) Except as set forth on Schedule 5.3(b), no material consent,
waiver, approval, Order, Permit or authorization of, or filing with, or
notification to, any Person or Governmental Body is required on the part of
Seller in connection with the execution and delivery of this Agreement, the
compliance by Seller with any of the provisions hereof, or the consummation of
the transactions contemplated hereby, except for filings with and approvals of
the Federal Communications Commission (the “FCC”) as required under the
Communications Act of 1934 (the “Communications Act”) and the rules and
regulations promulgated thereunder.
          (c) All of Seller’s Subsidiaries are listed on Schedule 5.3(c). No
such Subsidiary owns, uses, has a right to use, leases, licenses, or otherwise
has any interest of any type whatsoever in any of the Property used in the
Business.
     5.4 Financial Statements; Books of Account.
          (a) Seller has made available to Purchaser copies of (i) the unaudited
balance sheets of Seller as at December 31, 2005 and 2004 and the related
unaudited statements of income of Seller for the years then ended, in each case,
used in the preparation of the audited financial statements of MCI, Inc. for
such periods, and (ii) the unaudited balance sheet of Seller as at September 30,
2006 and the related statement of income of Seller for the three-month period
then ended (such unaudited statements, including the related notes and schedules
thereto, are referred to herein as the “Financial Statements”). Except as set
forth in the notes thereto and as disclosed in Schedule 5.4(a), each of the
Financial Statements has been prepared in accordance with GAAP consistently
applied and presents fairly in all material respects the consolidated financial
position, results of operations and cash flows of Seller and its Subsidiaries as
at the dates and for the periods indicated therein. For the purposes hereof, the
unaudited

27



--------------------------------------------------------------------------------



 



balance sheet of Seller as at September 30, 2006 is referred to as the “Balance
Sheet” and September 30, 2006 is referred to as the “Balance Sheet Date.”
          (b) Except as set forth on Schedule 5.4(b), the books, records and
accounts of Seller accurately and fairly reflect, in all material aspects, the
transactions and the assets and liabilities of Seller relating to the Business.
Seller maintains a system of internal accounting control sufficient all material
aspects to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, (iii) access to assets, properties, books,
records and accounts is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
          (c) Except as set forth in Schedule 5.5(a), Seller does not have any
material Liabilities of any nature, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, except liabilities that (i) are
reflected or disclosed in Balance Sheet (whether or not required under GAAP to
be disclosed in the Balance Sheet or the notes thereof), (ii) were incurred
after the Balance Sheet Date in the Ordinary Course of Business or (iii) are set
forth in Schedule 5.4(c) hereto.
     5.5 Title to Purchased Assets; Sufficiency.
          (a) Except as set forth in Schedule 5.5(a), Seller owns and has good
title to each of the Purchased Assets, free and clear of all Liens other than
Permitted Exceptions.
          (b) The Purchased Assets and Licensed Intellectual Property constitute
all of the assets necessary together with Seller’s agreements hereunder and
under the Seller Documents for Purchaser to conduct the Business as of the
Closing Date without interruption and in the Ordinary Course of Business, except
the Excluded Assets and those services set forth on Schedule 5.5(b).
          (c) Except as set forth in Schedule 5.5(a), and except for the effects
of this Agreement, the consummation of the transactions contemplated hereby, or
of any actions of Purchaser or any Affiliate of Purchaser, upon the consummation
of the transactions contemplated hereby, Purchaser will have acquired, on and as
of the Closing Date, good and valid title in and to the Purchased Assets, free
and clear of all Liens other than Permitted Exceptions.
     5.6 Compliance with Laws; Permits.
          (a) Except for minor discrepancies in the latitude and/or longitude of
certain sites, Seller is in compliance in all material respects with all Laws
applicable to its operations and assets and to the Business. Seller has not
received any written notice

28



--------------------------------------------------------------------------------



 



of or been charged with the violation of any Laws, which violation would
adversely affect the Business in any material respect. Schedule 5.6(a) contains
a description of any such written notices which have been received by Seller as
of the date hereof.
          (b) Except for the matters addressed in Section 5.6(c), Seller
currently has all material Permits which are required for the operation of the
Business as presently conducted. Seller is not in material default or violation
(and no event has occurred which, with notice or the lapse of time or both,
would constitute a material default or violation) of any term, condition or
provision of any material Permit to which it is a party.
          (c) Schedule 5.6(c) sets forth a true and complete list as of the date
of this Agreement of all Permits issued or granted to Seller by the FCC that are
required for the operation of the Business as presently conducted (the “FCC
Licenses”). Except as set forth on Schedule 5.6(c) and for minor discrepancies
with respect to the latitude and/or longitude of certain sites, (i) each of the
FCC Licenses is in full force and effect; (ii) Seller has complied in all
material respects with the terms of each of the FCC Licenses; (iii) to the
Knowledge of Seller, no condition exists or event has occurred which, with or
without the lapse of time or the giving of notice, or both, would reasonably be
expected to result in the revocation, cancellation, adverse modification or
non-renewal of any of the FCC Licenses; (iv) without limiting the generality of
clause (ii) above, as of the date hereof, all license fees and expenses due and
payable by Seller in relation to the FCC Licenses have been paid by Seller; and
(v) since January 1, 2004, all material reports and other documents required to
be filed by Seller with the FCC or any other Governmental Body with respect to
the FCC Licenses have been timely filed.
     5.7 Material Contracts.
     (a) Schedule 5.7(a) sets forth all of the following Contracts currently in
effect, whether written or oral, other than Real Property Leases and Tower Site
Leases, to which Seller is a party or by which it is bound and that are
primarily related to the Business or by which the Purchased Assets may be bound
or affected and that are Purchased Contracts (collectively, the “Material
Contracts”):
          (i) Contracts with any Affiliate or current officer or director of
Seller;
          (ii) Contracts containing a covenant or agreement not to compete in
any geographical area or in any line of business that materially limits the
operation of the Business as presently conducted;
          (iii) Contracts for the sale of any of the Purchased Assets, other
than in the Ordinary Course of Business;
          (iv) Contracts relating to any acquisition made (and for which there
are continuing contractual obligations of Seller thereunder as of the date

29



--------------------------------------------------------------------------------



 



hereof) or to be made by Seller of any operating business or the capital stock
of any other Person;
          (v) any union contract, collective bargaining agreement or other
similar agreement;
          (vi) Contracts for joint ventures, strategic alliances, partnerships,
licensing arrangements, or sharing of profits;
          (vii) Contracts relating to incurrence of Indebtedness, or the making
of any loans, in each case, other than in the Ordinary Course of Business;
          (viii) Contracts not terminable without penalty upon 90 days (or less)
notice;
          (ix) Contracts providing for an extension of credit other than
consistent with normal customer credit terms;
          (x) Contracts that provide for a guaranty by Seller relating to the
borrowing of money or extension of credit (other than accounts receivable and
accounts payable in the Ordinary Course of Business);
          (xi) any standalone non-compete agreements; and
          (xii) Contracts which involve the expenditure of more than $200,000 in
the aggregate.
          True and complete copies of all Material Contracts have been made
available to Purchaser.
          (b) Except as set forth on Schedule 5.7(b), (i) all Material Contracts
are valid, binding and in full force and effect and are enforceable by Seller in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity); (ii) neither Seller nor, to the Knowledge of Seller, any other party
to any of the Material Contracts is in breach or default thereunder in any
material respect; and (iii) to the Knowledge of Seller, no condition exists or
event has occurred which, with or without the lapse of time or the giving of
notice, or both, would constitute a default by Seller in any material respect
under any Material Contract.
     5.8 Legal Proceedings. As of the date of this Agreement, except as set
forth on Schedule 5.8, there are no material Legal Proceedings pending, nor, to
Seller’s Knowledge, threatened against Seller, or to which Seller is otherwise a
party, before any Governmental Body and (i) relating to the Business, or
(ii) which questions or challenges

30



--------------------------------------------------------------------------------



 



the validity of this Agreement or any action taken or to be taken by Seller
pursuant to this Agreement. As of the date of this Agreement, Seller is not
subject to any Order relating to the Business.
     5.9 Intellectual Property.
          (a) Schedule 5.9(a) sets forth a complete list of all applications and
registrations in and to the Assigned Patents and the Assigned Marks, and a
complete list of the Software which constitutes Assigned Software. Seller
(i) owns all right, title and interest in and to the Assigned Intellectual
Property free and clear of all encumbrances and licenses, and (ii) has the legal
and valid right to grant the joint ownership interest to Purchaser in the
Proprietary Business Information and grant the licenses granted to Purchaser in
and to the Licensed Intellectual Property . Except for actions relating to the
prosecution of patent and trademark applications pending before the respective
patent and trademark offices, Seller has not received written notice of any
pending or threatened action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand that challenges the legality, validity,
enforceability, registrations, use, or ownership of each item of Assigned
Intellectual Property in the applicable country or jurisdiction.
          (b) To Seller’s Knowledge, the use, development, manufacture,
marketing, license, sale, or furnishing of any product or service currently
licensed, utilized, sold, provided or furnished by Seller in the conduct of the
Business does not violate any license or contract, agreement, arrangement,
commitment or undertaking between Seller and any third party. To Seller’s
Knowledge, Seller has received no written notice of any claim of infringement or
misappropriation of any Intellectual Property right of any third party due to
Seller’s conduct of the Business.
          (c) To Seller’s Knowledge, no current or former employee, consultant
or independent contractor of Seller: (i) is in material violation of any term or
covenant of any employment contract, patent disclosure agreement, invention
assignment agreement, nondisclosure agreement or noncompetition agreement with
Seller; (ii) is in material violation of any term or covenant of any contract,
agreement, arrangement, commitment or undertaking with any other party by virtue
of such employee’s, consultant’s or independent contractor’s being employed by,
or performing services for, Seller or using trade secrets or proprietary
information of others in the performance of such services for Seller without
permission; or (iii) has developed any copyrightable, patentable or otherwise
proprietary work for Seller that is subject to any agreement under which such
employee, consultant or independent contractor has assigned or otherwise granted
to any third party any Intellectual Property rights in or to such work. To
Seller’s Knowledge, the employment of any employee of Seller or the use by
Seller of the services of any consultant or independent contractor does not
subject Seller to any Liability to any third party for improperly soliciting
such employee, consultant or independent contractor to work for Seller, whether
such Liability is based on contractual or other legal obligations to such third
party.

31



--------------------------------------------------------------------------------



 



          (d) To Seller’s Knowledge, all current officers, employees and
consultants of Seller having access to confidential information of Seller, its
customers or business partners have executed and delivered to Seller an
agreement regarding the protection of such confidential information to Seller,
or are under a statutory, regulatory, fiduciary or other legal duty to preserve
the confidentiality of such confidential information (in the case of
confidential information of Seller’s customers and business partners, to the
extent required by such customers and business partners), and copies of all such
agreements have been delivered to Purchaser’s legal counsel.
          (e) Schedule 5.9(e) set forth a true and complete list of all Third
Party Software included in or required for the use of the Assigned Software,
other than third party Software licensed to Seller pursuant to a standard “click
wrap,” “shrink wrap,” or “open source” license agreement.
          (f) Schedule 5.9(f)(1) sets forth a true and complete list of
agreements under which Seller has obtained the right to use the Software listed
on Schedule 5.9(e). Schedule 5.9(f)(2) sets forth a true and complete list of
those agreements listed on Schedule 5.9(f)(1) which constitute Excluded
Contracts. Schedule 5.9(f)(3) sets forth a true and complete list of those
agreements listed on Schedule 5.9(f)(1) which constitute Purchased Contracts. To
Seller’s Knowledge, Seller may assign its rights and obligations under the
contracts listed on Schedule 5.9(f)(3) to Purchaser without the consent of any
third party.
     5.10 Insurance. Except to the extent that Seller self insures, Seller has
policies of insurance of the type and in amounts customarily carried by Persons
conducting businesses or owning assets similar to those of the Business. All
such policies are in full force and effect, all premiums due thereon have been
paid and Seller is otherwise in compliance in all material respects with the
terms and provisions of such policies. Seller has not received any notice of
cancellation or non-renewal of any such policy or arrangement nor, to the
Knowledge of Seller, is the termination of any such policies or arrangements
threatened.
     5.11 Labor.
          (a) Seller is not a party to any labor or collective bargaining
agreement.
          (b) Seller is not a party to any Contract for the employment of any
individual on a full-time, part-time or other basis.
          (c) As of the date hereof, there are no (i) strikes, work stoppages,
work slowdowns or lockouts pending or, to the Knowledge of Seller, threatened
against or involving Seller, or (ii) unfair labor practice charges, grievances
or complaints pending or, to the Knowledge of Seller, threatened by or on behalf
of any employee or group of employees of Seller.

32



--------------------------------------------------------------------------------



 



          (d) Seller has not received notice of the intent of any federal,
state, local or foreign agency responsible for the enforcement of labor or
employment laws to conduct an investigation with respect to or relating to the
Business, and no such investigation is in progress.
          (e) There are no complaints, lawsuits or other proceedings pending or,
to the Knowledge of Seller, threatened in any forum by or on behalf of any
present or former employee of Seller, any applicant for employment or classes of
the foregoing alleging breach of any express or implied contract of employment,
any Laws governing employment or the termination thereof or other
discriminatory, wrongful or tortious conduct in connection with the employment
relationship.
          (f) Since the enactment of the WARN Act, Seller has complied in all
respects with the WARN Act with respect to (i) any “plant closing” (as defined
in the WARN Act) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of the Business,
(ii) any “mass layoff’ (as defined in the WARN Act) affecting any site of
employment or facility used in the Business, (iii) any transaction or layoffs or
employment terminations sufficient in number to trigger application of any
similar state, local or foreign Law or regulation or (iv) any “employment loss”
suffered by any of Seller’s employees (as defined in the WARN Act). Seller
assumes responsibility for any claims arising under the WARN Act with regard to
the termination of employees by Seller pursuant to the transaction contemplated
by this Agreement.
          (g) Schedule 5.11(g) sets forth (i) with respect to all present
employees of the Business, their dates of hire, positions and total annual
compensation (split between base and incentive compensation), (ii) the wage
rates for non-salaried and non-executive salaried employees of the Business by
classification, and (iii) all group insurance programs in effect for employees
of the Business.
     5.12 Environmental Matters.
          (a) Seller is not subject to any Order or plan of correction relating
to a violation of any Environmental Law;
          (b) Seller has not received notice, and otherwise has no Knowledge of,
noncompliance with any Environmental Law or Permit or Order, or pending,
threatened or ongoing Environmental Claims, or investigations under
Environmental Laws, concerning the Business, or any currently or previously
owned or leased Property of Seller;
          (c) Seller is not in material violation of any Environmental Law and
has complied with all applicable Environmental Laws in all material respects;
          (d) No Hazardous Material has been Released, or threatens to be
Released from the operations of the Business in violation of any applicable

33



--------------------------------------------------------------------------------



 



Environmental Law, requiring action under any Environmental Law, or has resulted
in any Environmental Claim, including without limitation, personal injury or
property or other damage; and
          (e) Seller has not handled, used, discharged, released, disposed of,
transported or arranged for the transportation or disposal of, any Hazardous
Materials, (i) in a manner that may reasonably form the basis of an
Environmental Claim, or (ii) to a facility, site or location that is listed on
any federal or state investigation or cleanup list pursuant to any Environmental
Law or that Seller otherwise has Knowledge that such facility, site or location
is subject to investigation or cleanup required pursuant to any Environmental
Law.
     5.13 Conduct of Business in Ordinary Course. Except for the transactions
contemplated hereby or as set forth on Schedule 5.13, since December 31, 2005,
(i) Seller has conducted the Business in the Ordinary Course of Business,
(ii) there has not been any event, change, occurrence or circumstance that has
had a Material Adverse Effect, and (iii) Seller has not taken any action that if
taken after the date hereof would cause a breach of its representations and
warranties set forth in this Article V. Except as set forth on Schedule 5.13,
since December 31, 2005, there has not been, in each case as it relates to the
Business:
          (a) any damage, destruction or loss (whether or not covered by
insurance) with respect to any Purchased Asset that is material to the Business;
          (b) except for changes arising from the acquisition by Verizon
Communications Inc. of MCI, Inc., any change by Seller in its accounting
methods, principles or practices, or any changes in depreciation or amortization
policies or rates adopted by it;
          (c) any termination or failure to renew, or any threat made in writing
(that was not subsequently withdrawn in writing) to terminate or fail to renew,
any Material Contract, or any amendments or modifications thereto;
          (d) except as may have occurred in the Ordinary Course of Business,
any sale, abandonment, transfer, lease, license or any other disposition of any
material properties or assets of Seller;
          (e) except with respect to equity securities of any Person received by
Seller following the reorganization or restructuring of such person, any
acquisition of any capital stock or business of any other person (or any
reaching of an agreement, arrangement or understanding to do the same);
          (f) any bonuses awarded or paid to employees of the Company, except to
the extent accrued on the Balance Sheet, or any increase in the compensation
payable or to become payable by it to any of the Company’s directors, officers
or employees; or

34



--------------------------------------------------------------------------------



 



          (g) except in the Ordinary Course of Business, (i) any incurrence of
indebtedness or assumption, guarantee or other responsibility for the debts of
any other Person (other than check-clearing endorsements made in the Ordinary
Course of Business), (ii) any loans, advances or capital contributions to or
investments in any other Person (other than advances against commissions and
advances of expenses to sales personnel in the normal course of business), or
(iii) any grant of any security interest or creation or modification of any
Liens on any of the Purchased Assets.
     5.14 Customers and Suppliers. In each case with respect to the Business:
          (a) Schedule 5.14(a) sets forth each of Seller’s fifteen (15) largest
customers as a percentage of Seller’s revenue along with actual revenue
generated by each such customer for the year ended December 31, 2005 and for the
nine-month period ended September 30, 2006 (“Material Customers”). None of the
Material Customers have informed Seller in writing that such Material Customer
intends to reduce its purchases from Seller over the next 24 months period; and
          (b) Schedule 5.14(b) sets forth each of Seller’s fifteen (15) largest
suppliers (excluding lessors under Tower Site Leases) as a percentage of
Seller’s purchases along with the actual amount of purchases from each such
supplier for the year ended December 31, 2005 and for the nine-month period
ended September 30, 2006 (“Material Suppliers”). None of the Material Suppliers
have informed Seller in writing that such Material Supplier intends to no longer
supply the Business after the Closing Date.
     5.15 PP&E. The PP&E in the aggregate is in good operating condition and
repair, and generally is adequate and suitable in all material respects for the
present and continued use, operation and maintenance thereof as now used,
operated or maintained.
     5.16 Foreign Corrupt Practices Act and Export Restrictions. Seller is in
compliance with the Foreign Corrupt Practices Act of 1977, as amended, in
respect of its operation of the Business. Seller does not provide any of its
services in Cuba, Syria, Myanmar (Burma), Iran, North Korea, Libya or Sudan or
any other country subject to U.S. trade restrictions, embargo or executive
order.
     5.17 Taxes.
          (a) Except as set forth on Schedule 5.17(a), and except for matters
that would not have a Material Adverse Effect, Seller or the affiliated,
combined or unitary tax group of which Seller is or was a member, as the case
may be, has filed, or there have been timely filed on Seller’s behalf, all Tax
Returns in respect of the Purchased Assets and/or the Business that are required
to be filed by it and has paid all Taxes shown thereon.

35



--------------------------------------------------------------------------------



 



          (b) As of the date of this Agreement, there are no Legal Proceedings
pending or, to Seller’s Knowledge, threatened with respect to the Business in
respect of any Tax.
          (c) The Purchased Assets are not subject to any joint venture,
partnership or other arrangement or contract that is treated as a partnership
for Tax purposes.
     This Section 5.18 represents the sole and exclusive representation and
warranty of Seller regarding Tax matters
     5.18 Real Property.
          (a) Schedule 5.18(a) sets forth a complete list of (i) all leases of
real property by Seller (individually, a “Real Property Lease” and collectively,
the “Real Property Leases”), as lessee or lessor, and (ii) all agreements
relating to the use of transmission towers not owned by Seller but used by
Seller in the operation of the Business (the “Tower Site Leases”). Seller has
provided Purchaser with true and correct copies of all Real Property Leases.
          (b) Except as set forth on Schedule 5.18(b), (i) Seller has a valid,
binding and enforceable leasehold interest under each of the Real Property
Leases and material Tower Site Leases under which it is a lessee, free and clear
of all Liens other than Permitted Exceptions; (ii) each of the Real Property
Leases and material Tower Site Leases is in full force and effect; (iii) Seller
has not assigned its rights under any of the Real Property Leases or Tower Site
Leases to any other person; (iv) neither Seller nor, to the Knowledge of Seller,
any other party to any of the Real Property Leases is in noncompliance, breach
or default thereunder, except in each case for such noncompliance, breaches and
defaults that, individually or in the aggregate, would not adversely affect the
ability of Purchaser to enjoy the use of the property subject to the Real
Property Leases in the manner for which they were intended, or that would
otherwise have a Material Adverse Effect; (v) since June 30, 2006, no Real
Property Lease has been modified or amended in writing in any material manner
and no party to any Real Property Lease has given Seller written notice of or,
to the Knowledge of Seller, made a claim with respect to any breach or default;
and (vi) other than the consummation of the transactions contemplated by this
Agreement, to the Knowledge of Seller, no condition exists or event has occurred
which, with or without the lapse of time or the giving of notice, or both, would
constitute a default by any party under any Real Property Lease or Tower Site
Lease that is material to the operation of the Business as currently conducted,
or to the use of the property subject to the Real Property Leases in the manner
for which they were intended.
     5.19 Tangible Personal Property. Schedule 5.19 sets forth all leases of
personal property by Seller (“Personal Property Leases”) involving annual
payments in excess of $10,000, or terms in excess of one year. Seller has not
received any written notice of any default or event that with notice or lapse of
time or both would constitute a default by

36



--------------------------------------------------------------------------------



 



Seller under any of the Personal Property Leases. Neither Seller nor, to the
Knowledge of Seller, any other party to any of the Personal Property Leases is
in noncompliance, breach or default thereunder in any material respect. Since
June 30, 2006, no Personal Property Lease has been modified or amended in
writing in any material manner and no party to any Personal Property Lease has
given Seller written notice of or, to the Knowledge of Seller, made a claim with
respect to any breach or default. To the Knowledge of Seller, no condition
exists or event has occurred which, with or without the lapse of time or the
giving of notice, or both, would constitute a default by any party under any
Personal Property Lease.
     5.20 Product Warranty; Product Liability.
          (a) Except as set forth on Schedule 5.20, (i) each Product
manufactured, sold or delivered by Seller in conducting the Business has been in
conformity with all product specifications and all express and implied
warranties, (ii) Seller has no liability for replacement or repair of any such
Products or other damages in connection therewith or any other product
obligations not reserved against on the Balance Sheet, and (iii) Seller has not
sold any Products or delivered any services that included a warranty for a
period of longer than one (1) year.
          (b) To Seller’s Knowledge, (i) Seller has no material liability
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any Product designed, manufactured, assembled,
repaired, sold or installed by or on behalf of Seller and (ii) Seller has not
committed any act or failed to commit any act which would result in, and there
has been no occurrence which would give rise to or form the basis of, any
product liability or liability for breach of warranty (whether covered by
insurance or not) on the part of Seller with respect to Products designed,
manufactured, assembled, repaired, sold or installed by or on behalf of Seller.
     5.21 Certain Payments; Certain Interests. Neither Seller nor, to the
Knowledge of Seller, any director, officer, employee, or other Person associated
with or acting on behalf of any of Seller, has directly or indirectly (a) made
any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or
other payment to any Person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favorable treatment in securing
business for Seller, (ii) to pay for favorable treatment for business secured by
Seller, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of Seller, (iv) that might subject Seller to any
material damage or penalty in any Legal Proceeding, (v) in violation of any Law,
or (vi) if not continued in the future, might have a Material Adverse Effect on
the Seller, or (b) established or maintained any fund or asset with respect to
Seller that has not been recorded in the books and records of Seller.
     5.22 Employee Benefits.
          (a) Schedule 5.22(a) lists each “employee benefit plan” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended

37



--------------------------------------------------------------------------------



 



(“ERISA”)) and any other material stock award, stock option, stock purchase,
bonus or other incentive compensation, vacation, change of control, educational
assistance, deferred compensation, salary continuation, disability, retirement,
welfare benefit, severance, or life insurance plan or agreement in which current
or former Employees participate (each, an “Employee Benefit Plan”). Seller has
made available to Purchaser correct and complete copies of (i) each Employee
Benefit Plan, (ii) the most recent annual reports on Form 5500 required to be
filed with respect to each Employee Benefit Plan (if any such report was
required), (iii) the most recent summary plan description for each Employee
Benefit Plan for which such summary plan description is required and (iv) each
trust agreement and insurance or group annuity contract relating to any Employee
Benefit Plan.
          (b) Each Employee Benefit Plan with respect to which Purchaser will
assume assets and/or liabilities pursuant to Article VIII hereof has been
administered in all material respects in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and all other
applicable Laws, except for any noncompliance that would not have a Material
Adverse Effect.
          (c) To the Knowledge of Seller, each Employee Benefit Plan that is
intended to be tax qualified under Section 401(a) of the Code (a “Qualified
Plan”) is so qualified except for any noncompliance that would not result in a
Material Adverse Effect. Seller has made available to Purchaser a correct and
complete copy of the most recent determination letter received with respect to
each Qualified Plan.
          (d) Except as set forth on Schedule 5.22(d):
          (i) since the effective date of ERISA, no material liability under
Title IV of ERISA has been incurred or is reasonably expected to be incurred by
Seller (other than liability for premiums due to the PBGC), unless such
liability has been, or prior to the Closing Date will be, satisfied in full;
          (ii) no Employee Benefit Plan subject to Title IV of ERISA or
Section 412 of the Code (each, a “Pension Plan”) has an “accumulated funding
deficiency” (as such term is defined in Section 302 of ERISA or Section 412 of
the Code), whether or not waived;
          (iii) the PBGC has not instituted proceedings and no filing has been
made by Seller or any of its ERISA Affiliates to terminate any Pension Plan; and
          (iv) none of the Pension Plans is a “multiemployer plan,” as that term
is defined in Section 3(37) of ERISA, and neither Seller nor any of its ERISA
Affiliates has made or incurred a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA that would result in the incurrence of a material liability by Seller or
any of its ERISA Affiliates.

38



--------------------------------------------------------------------------------



 



          (e) Except as set forth on Schedule 5.22(e), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment becoming due to any current or former
Employee under the Deferred Compensation Plan, (ii) increase any benefits under
the Deferred Compensation Plan or any other Employee Benefit Plan with respect
to which Purchaser will assume assets and/or liabilities pursuant to
Article VIII or (iii) result in the acceleration of the time of payment of,
vesting of or other rights with respect to any such benefits.
     This Section 5.22 represents the sole and exclusive representation and
warranty of Seller regarding employee benefit matters.
     5.23 Financial Advisors. Except for Daniels & Associates, L.P., no Person
has acted, directly or indirectly, as a broker, finder or financial advisor for
Seller in connection with the transactions contemplated by this Agreement and no
such Person is entitled to any fee or commission or like payment in respect
thereof.
     5.24 No Other Representations or Warranties. Except for the representations
and warranties contained in this Article V (as modified by the Schedules
hereto), neither Seller nor any other Person makes any other express or implied
representation or warranty on behalf of Seller with respect to Seller, the
Business, the Purchased Assets, the Assumed Liabilities or the transactions
contemplated by this Agreement and Seller makes no representations or warranties
to Purchaser regarding the probable success or profitability of the Business.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Purchaser hereby represents and warrants to Seller that:
     6.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business.
     6.2 Authorization of Agreement. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser in connection with the consummation of the transactions
contemplated hereby and thereby (the “Purchaser Documents”), and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser. This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other

39



--------------------------------------------------------------------------------



 



parties hereto and thereto) this Agreement constitutes, and each Purchaser
Document when so executed and delivered will constitute, the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
     6.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 6.3(a), none of the execution and
delivery by Purchaser of this Agreement, the consummation of the transactions
contemplated hereby, or the compliance by Purchaser with any of the provisions
hereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation and by-laws of Purchaser, (ii) any Contract or Permit to which
Purchaser is a party or by which Purchaser or its properties or assets are
bound, (iii) any Order of any Governmental Body applicable to Purchaser or by
which any of the properties or assets of Purchaser are bound or (iv) any
applicable Law.
          (b) Except as set forth on Schedule 6.3(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of
Purchaser in connection with the execution and delivery of this Agreement, the
compliance by Purchaser with any of the provisions hereof, the consummation of
the transactions contemplated hereby, or for Purchaser to conduct the Business,
other than (i) filings with and approvals of the FCC as required under the
Communications Act and (ii) such other consents, waivers, approvals, Orders,
Permits or authorizations the failure of which to obtain would not have
materially adversely affect Purchaser’s ability to consummate the transactions
contemplated by this Agreement.
     6.4 Litigation. There are no Legal Proceedings pending or, to the actual
knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
     6.5 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in respect thereof.
     6.6 Financing Commitment. As of the Closing Date, the Financing Commitment
shall be in full force and effect, and shall not have been amended or
terminated.

40



--------------------------------------------------------------------------------



 



     6.7 No Other Representations or Warranties. Except for the representations
and warranties contained in this Article VI (as modified by the Schedules
hereto), neither Purchaser nor any other Person makes any other express or
implied representation or warranty on behalf of Purchaser.
ARTICLE VII
COVENANTS
     7.1 Access to Information. Seller agrees that, prior to the Closing,
subject to its obligations set forth in Section 7.6 hereof, Purchaser shall be
entitled, through its officers, employees and representatives (including its
legal advisors and accountants), to make such investigation of the properties,
businesses and operations of the Business and such examination of the books and
records of the Business, the Purchased Assets and the Assumed Liabilities as it
reasonably requests and to make extracts and copies of such books and records.
Any such investigation and examination shall be conducted upon reasonable
advance notice in a reasonable manner. Notwithstanding anything to the contrary
contained herein, prior to the Closing, without the prior written consent of
Seller, which may be withheld for any reason, Purchaser shall not contact any
suppliers to, or customers of, Seller. Seller shall cause the officers,
directors, employees, consultants, agents, accountants, attorneys and other
representatives of Seller to cooperate with Purchaser and Purchaser’s
representatives in connection with such investigation and examination, and
Purchaser and its representatives shall cooperate with Seller and its
representatives and shall use their reasonable efforts to minimize any
disruption to the Business. Notwithstanding anything herein to the contrary, no
such investigation or examination shall be permitted to the extent that it would
require Seller to disclose information subject to attorney-client privilege. No
investigation pursuant to this Section shall affect any representation or
warranty given by the Seller in this Agreement.
     7.2 Conduct of the Business Pending the Closing.
          (a) Prior to the Closing, except (I) as set forth on Schedule 7.2,
(II) as reasonably determined by Seller and Purchaser to be required by
applicable Law, (III) as otherwise contemplated by this Agreement or (IV) with
the prior written consent of Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed), Seller shall:
          (i) conduct the Business only in the Ordinary Course of Business; and
          (ii) use its commercially reasonable efforts to (A) preserve the
present business operations, organization and goodwill of the Business, and
(B) preserve the present relationships with customers and suppliers of Seller.

41



--------------------------------------------------------------------------------



 



          (b) Except (I) as set forth on Schedule 7.2, (II) as reasonably
determined by Seller and Purchaser to be required by applicable Law, (III) as
otherwise contemplated by this Agreement or (IV) with the prior written consent
of Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), Seller shall not, solely as it relates to the Business:
          (i) other than in the Ordinary Course of Business or as required by
Law, Contract or the terms of any Employee Benefit Plan, or in connection with
the transition to the Verizon Communications Inc. compensation and benefits
structure, (A) increase the annual level of compensation of any director or
executive officer of Seller, (B) grant any bonus, benefit or other direct or
indirect compensation, (C) adopt, or increase the coverage or benefits available
under, any Employee Benefit Plan or (E) enter into any employment, deferred
compensation, severance, consulting, non-competition or similar agreement (or
amend any such agreement) with any director or executive officer of Seller;
          (ii) subject any of the Purchased Assets to any Lien, except for
Permitted Exceptions;
          (iii) acquire any material properties or assets that would be
Purchased Assets or sell, assign, license, transfer, convey, lease or otherwise
dispose of a material portion of the Purchased Assets (except pursuant to an
existing Contract or inventory in the Ordinary Course of Business or for the
purpose of disposing of obsolete or worthless assets);
          (iv) cancel or compromise any material debt or claim or waive or
release any right of Seller that constitutes a Purchased Asset with a value in
excess of $50,000 individually or $100,000 in the aggregate;
          (v) enter into any commitment for capital expenditures in excess of
$125,000 for any individual commitment and $250,000 for all commitments in the
aggregate;
          (vi) enter into, modify or terminate any labor or collective
bargaining agreement;
          (vii) enter into or agree to enter into any merger or consolidation
with any Person;
          (viii) except as required by applicable Law or GAAP, make any material
change to any of its methods of accounting or accounting practice; or
          (ix) agree to do anything prohibited by this Section 7.2(b).
     7.3 Consents. Seller shall (and shall cause its Affiliates to) use their
commercially reasonable efforts to obtain at the earliest practicable date all
consents and

42



--------------------------------------------------------------------------------



 



approvals required to consummate the transactions contemplated by this
Agreement, including the consents and approvals referred to in Sections 5.3(b)
and 6.3(b) hereof, and Purchaser shall (and shall cause its Affiliates to)
cooperate with Seller in connection with obtaining all such consents and
approvals; provided however, that Seller shall not be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested unless expressly required by the terms of any Contract (excluding any
Tower Site Lease).
     7.4 Further Assurances. Subject to, and not in limitation of, Section 7.3
hereof, each of Seller and Purchaser shall use its commercially reasonable
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
     7.5 FCC Licenses. Within five (5) business days after Purchaser delivers to
Seller a certified copy of the Financing Commitment as contemplated by
Section 4.2(f), Purchaser and Seller shall jointly file with the FCC
substantially complete applications (the “Applications”) to request the FCC’s
consent to the voluntary assignment of the Permits from Seller to Purchaser (the
“FCC Consent”). Purchaser and Seller shall each pay its own expenses in
connection with the preparation and prosecution of the Applications and shall
share any filing fee associated with the Applications equally. Seller and
Purchaser shall prosecute the Applications before the FCC, including replying to
or opposing any petitions to deny filed in any form whatsoever against the
Applications, with all reasonable diligence, in order to obtain the FCC Consent
promptly and in order to carry out the provisions of this Agreement. If FCC
reconsideration or review, or if judicial review shall be sought with respect to
the FCC Consent by a third party or upon the FCC’s own motion, Purchaser and
Seller shall cooperate in opposing such requests for FCC reconsideration or
review or for judicial review.
     7.6 Confidentiality.
          (a) Purchaser acknowledges that the information provided to it in
connection with this Agreement and the transactions contemplated hereby is
subject to the terms of the confidentiality agreement between Purchaser and
Seller, dated January 11, 2006 (the “Confidentiality Agreement”), the terms of
which are incorporated herein by reference. Effective upon, and only upon, the
Closing Date, the Confidentiality Agreement shall terminate with respect to
information relating solely to the Business or otherwise included in the
Purchased Assets; provided, however, that Purchaser acknowledges that any and
all other Confidential Information provided to it by Seller or its
representatives concerning Seller and the Subsidiaries and not related
exclusively to the Business or the Purchased Assets shall remain subject to the
terms and conditions of the Confidentiality Agreement after the Closing Date
          (b) From and after the Closing Date, Seller shall not and shall cause
its officers and directors not to, directly or indirectly, disclose, reveal,
divulge or

43



--------------------------------------------------------------------------------



 



communicate to any Person other than authorized officers, directors and
employees of Purchaser or use or otherwise exploit for its own benefit or for
the benefit of anyone other than Purchaser, any Confidential Information (as
defined below). Seller and its officers and directors shall not have any
obligation to keep confidential any Confidential Information if and to the
extent disclosure thereof is required by Law or other regulatory process,
including preparation of financial statements, tax audits and Legal Proceedings
by or against Seller or its Affiliates. For purposes of this Section 7.6(b),
“Confidential Information” shall mean any confidential information with respect
to the Business, including methods of operation, customers, customer lists,
Products, prices, fees, costs, inventions, know-how, marketing methods, plans,
suppliers, competitors, markets or other specialized information or proprietary
matters. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes generally
available to the public other than as a result of a disclosure not otherwise
permissible hereunder.
     7.7 Preservation of Records. Seller and Purchaser agree that each of them
shall preserve and keep the records held by it or their Affiliates relating to
the Business in respect of periods ending on or prior to Closing for a period of
seven years from the Closing Date and shall make such records and personnel
available to the other as may be reasonably required by such party, including by
providing reasonable access during regular business hours upon reasonable
advance notice and under reasonable circumstances and subject to restrictions
under applicable Law, in connection with, among other things, preparation of
financial statements, regulatory filings, any insurance claims by, Legal
Proceedings or tax audits against or governmental investigations of Seller or
Purchaser or any of their Affiliates (other than in connection with Legal
Proceedings between the parties hereto) or in order to enable Seller or
Purchaser to comply with their respective obligations under this Agreement and
each other agreement, document or instrument contemplated hereby or thereby.
Each of Seller and Purchaser shall be entitled, at its sole cost and expense, to
make copies of the books and records to which they are entitled to access
pursuant to this Section 7.7. In the event Seller or Purchaser wishes to destroy
such records after that time, such party shall first give 90 days prior written
notice to the other and such other party shall have the right at its option and
expense, upon prior written notice given to such party within such 90 day
period, to take possession of the records within 180 days after the date of such
notice.
     7.8 Publicity. Neither Seller nor Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
party hereto, which approval will not be unreasonably withheld or delayed,
unless, in the sole judgment of Purchaser or Seller, as applicable, disclosure
is otherwise required by applicable Law or by the applicable rules of any stock
exchange on which Purchaser or Seller or any of their respective Affiliates
lists securities, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its reasonable efforts consistent

44



--------------------------------------------------------------------------------



 



with such applicable Law to consult with the other party with respect to the
timing and content thereof.
     7.9 Non-Competition; Non-Solicitation.
          (a) Seller agrees that for a period of twenty-four months following
the Closing, it shall not utilize for itself or disseminate to any of its
Affiliates, and shall cause its Affiliates not to utilize, any customer lists of
Seller or the Business or any other proprietary information of Seller or the
Business concerning the identity of customers of Seller, in each case, as of the
Closing Date, for the purpose of providing such customers with any products or
services or interfering with or damaging any relationship and/or agreement
between Purchaser or any of Purchaser’s Affiliates and any such customer.
          (b) Seller agrees that for a period of twelve months following the
Closing, Seller shall not and shall cause its Affiliates not to cause, solicit,
induce or encourage any Transferred Employee if such Transferred Employee is
then employed by Purchaser or its Affiliates, or has been employed by Purchaser
or its Affiliates during the preceding three (3) month period, to leave such
employment or hire, employ or otherwise engage any such individual; provided
that neither generalized searches through media advertisement, employment firms
or otherwise that are not directed to such personnel nor any employment or
hiring pursuant to or as a result thereof shall constitute a violation of the
foregoing.
          (c) Neither Seller not its Affiliates shall employ any Transferred
Employee for a period of one year after the date that such Transferred Employee
ceases to be an employee of Purchaser or its Affiliates.
          (d) Seller hereby agrees that a violation or attempted or threatened
violation of this Section 7.9 will cause irreparable injury to Purchaser for
which money damages would be inadequate, and that Purchaser shall be entitled,
in addition to any other rights or remedies it may have, whether in law or in
equity, to obtain an injunction enjoining and restraining Seller from a
violation of the covenant contained herein. If, at the time of enforcement of
this Section 7.9 a court shall hold that the duration, scope, geographic area or
other restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, geographic area or
other restrictions deemed reasonable under such circumstances by such court
shall be substituted for the stated duration, scope, geographic area or other
restrictions.
     7.10 Use of MCI Trademarks. Purchaser agrees that it shall have no right to
use of the names “WorldCom”, “MCI”, “Verizon” or any other Excluded Marks, and
will not at any time hold itself out as having any affiliation with Seller
Parent or any of its Affiliates. Seller shall grant to Purchaser a limited
license under certain Licensed Excluded Marks, pursuant to the terms of the
Intellectual Property Agreement.
     7.11 Tax Matters. Purchaser and Seller shall cooperate in preparing,
executing and filing use, sales, real estate, transfer and similar Tax Returns
relating to the purchase

45



--------------------------------------------------------------------------------



 



and sale of the Purchased Assets. Such Tax Returns shall be prepared in a manner
that is consistent with the determination of the fair market values allocated to
the Purchased Assets as contemplated by Section 2.7(a) hereof. All sales,
transfer, documentary, stamp, recording and similar Taxes incurred in connection
with the purchase and sale of the Purchased Assets (“Transfer Taxes”) shall be
borne equally Purchaser and Seller.
     7.12 Financing.
          (a) Purchaser agrees to notify Seller promptly (but in any event
within two (2) Business Days) if, at any time prior to the Closing Date, (i) the
Financing Commitment shall expire or be terminated for any reason, (ii) any
financing source that is a party to the Financing Commitment notifies Purchaser
that such source no longer intends to provide financing to Purchaser on the
terms set forth therein, or (iii) for any reason Purchaser no longer believes in
good faith that it will be able to obtain any of the financing substantially on
the terms described in the Financing Commitment. Purchaser shall not, and shall
not permit any of its Subsidiaries or Affiliates to, without the prior written
consent of Seller, which consent shall not be unreasonably withheld, take any
action or enter into any transaction, including, without limitation, any merger,
acquisition, joint venture, disposition, lease, contract or debt or equity
financing that would impair, materially delay or prevent Purchaser’s obtaining
of the financing contemplated by the Financing Commitment. Purchaser shall not
amend or alter, or agree to amend or alter, the Financing Commitment in any
manner that would impair, materially delay or prevent the consummation of the
transactions contemplated hereby without the prior written consent of Seller,
which consent shall not be unreasonably withheld.
          (b) If the Financing Commitment shall be terminated or modified in a
manner adverse to Purchaser for any reason (excluding immaterial modifications
affecting pricing (but not amount)), Purchaser shall use its commercially
reasonable efforts to obtain, and will provide Seller with a copy of, a new
financing commitment from a financial institution reasonably acceptable to
Seller that provides for at least the same amount of financing as the Financing
Commitment as originally issued, funding conditions no less favorable than those
included in the Financing Commitment as originally issued, and other terms and
conditions the aggregate effect of which is not materially adverse to the
ability of Purchaser to consummate the transactions contemplated hereby in
comparison with those terms and conditions contained in the Financing Commitment
as originally issued, which extension or new commitment shall include a
termination date not earlier than the Termination Date. Purchaser shall accept
any such new commitment letter if the funding conditions and other terms and
conditions contained therein, in the aggregate, are not materially adverse to
Purchaser in comparison with those contained in the Financing Commitment as
originally issued.
     7.13 Supplementation and Amendment of Schedules. From time to time prior to
the Closing, Seller shall have the right to supplement or amend the Schedules
with respect to any matter hereafter arising or discovered after the delivery of
the Schedules

46



--------------------------------------------------------------------------------



 



pursuant to this Agreement; provided that no such supplement or amendment shall
have any effect on the satisfaction of the condition to Closing set forth in
Section 9.1(a).
ARTICLE VIII
EMPLOYEES AND EMPLOYEE BENEFITS
     8.1 Employment.
          (a) Transferred Employees. Prior to the Closing, Purchaser shall
deliver, in writing, an offer of employment to each of the Employees who remain
employed immediately prior to the Closing (including Employees on leave) to
commence immediately following the Closing. Each such offer of employment shall
be for at least the same total compensation (including salary and bonus) and
position in effect immediately prior to the Closing. Such individuals who accept
such offers are hereinafter referred to as the “Transferred Employees.” Such
individuals who do not accept such offers are hereinafter referred to as the
“Non-Transferred Employees.”
          (b) Purchaser shall provide each Transferred Employee whose employment
is involuntarily terminated (other than for cause) by Purchaser or its
Affiliates prior to the one-year anniversary of the Closing Date with severance
payments and severance benefits that are no less favorable than the severance
payments and severance benefits to which such employee would have been entitled
on account of an eligible termination under the MCI Severance Plan as in effect
as of the Closing Date. Such severance payments and benefits may be provided in
the manner and under the plan or policy designated by Purchaser in its
discretion.
          (c) For a period of six (6) months, Seller and its Affiliates shall
not hire as an employee, consultant or otherwise any Non-Transferred Employee.
          (d) Standard Procedure. Pursuant to the “Standard Procedure” provided
in section 5 of Revenue Procedure 96-60, 1996-2 C.B. 399, (i) Purchaser and
Seller shall report on a predecessor/successor basis as set forth therein,
(ii) Seller will not be relieved from filing a Form W-2 with respect to any
Transferred Employees, and (iii) Purchaser will undertake to file (or cause to
be filed) a Form W-2 for each such Transferred Employee with respect to the
portion of the year during which such Employees are employed by Purchaser that
includes the Closing Date, excluding the portion of such year that such Employee
was employed by Seller.
     8.2 Employee Benefits.
          (a) Purchaser shall provide, or cause to be provided, for a period of
one year following the Closing or such longer period of time required by
applicable Law (the “Benefit Maintenance Period”), to each of the Transferred
Employees, compensation (including salary, wages and opportunities for
commissions, bonuses, incentive pay, overtime and premium pay), employee
benefits, location of employment

47



--------------------------------------------------------------------------------



 



and a position of employment that are, in each case, substantially equivalent to
those provided to such Transferred Employee immediately prior to the Closing.
Consistent with the foregoing, Purchaser shall provide a dollar-for-dollar
matching contribution under the Purchaser Savings Plan (as defined below) with
respect to 401(k) deferrals up to 6% of eligible pay under such plan for
Transferred Employees. Furthermore, Seller shall furnish Purchaser with a
schedule setting forth certain other items of compensation to which each
Transferred Employee is entitled as of the Closing. Purchaser shall be entitled
to audit Seller’s books and records in order to verify the accuracy of the
information set forth in this schedule. For purposes of this section, Purchaser
shall be deemed to have provided “substantially equivalent” compensation to such
Transferred Employees if it provides them with the items of compensation
specified in the schedule, or, if any inaccurate information is contained in the
schedule, if it provides them with the items of compensation to which they were
entitled as of the Closing as is determined through an audit of Seller’s books
and records. After the Closing, Purchaser shall not discriminate against
Transferred Employees in relation to similarly situated employees of Purchaser
by reason of their status as Transferred Employees.
          (b) For purposes of eligibility and vesting (but not benefit accrual)
under the employee benefit plans of Purchaser and its Affiliates providing
benefits to Transferred Employees (the “Purchaser Plans”), Purchaser shall
credit each Transferred Employee with his or her years of service with Seller
and any predecessor entities, to the same extent as such Transferred Employee
was entitled immediately prior to the Closing to credit for such service under
any similar Employee Benefit Plan. The Purchaser Plans shall not deny
Transferred Employees coverage on the basis of pre-existing conditions or
evidence of insurability and shall credit such Transferred Employees for any
deductibles and out-of-pocket expenses paid under the comparable Employee
Benefit Plans in the year of initial participation in the Purchaser Plans.
          (c) Transferred Employees shall not accrue benefits under any employee
benefit policies, plans, arrangements, programs, practices or agreements of
Seller or any of its Affiliates after the Closing Date. Nothing in this
Agreement shall cause duplicate benefits to be paid or provided to or with
respect to any Transferred Employee under any employee benefit policies, plans,
arrangements, programs, practices or agreements. References herein to a benefit
with respect to a Transferred Employee shall include, where applicable, benefits
with respect to any eligible dependents and beneficiaries of such Transferred
Employee under the same employee benefit policy, plan, arrangement, program,
practice or agreement.
          (d) Purchaser shall take all action necessary and appropriate to
ensure that, as of the Closing Date, Purchaser or its Affiliate maintains a
qualified retirement plan under Code section 401(k) (hereinafter referred to as
the “Purchaser Savings Plan”). The Purchaser Savings Plan shall not accept
rollover contributions from any Transferred Employees.
          (e) Except for the MCI Health Care and Dependent Care Reimbursement
Plans (the “FRP”) account balances described in Section 8.2(f) hereof

48



--------------------------------------------------------------------------------



 



and except for any assets relating to the Deferred Compensation Plan as
described in Section 8.2(h), nothing in this Agreement shall require Seller or
its Affiliates to transfer assets or reserves with respect to any Employee
Benefit Plan to Purchaser or its Affiliates or the Purchaser Plans.
          (f) Seller will make available to Purchaser, not less than five
(5) calendar days prior to the Closing Date, a list of Transferred Employees who
are participating in or have participated in the FRP, together with the
elections made prior to the Closing Date with respect to such accounts through
the Closing Date. Purchaser shall take all actions necessary and legally
permissible to ensure that as of the Closing Date, it includes the Transferred
Employees who are participating in the FRP as of the Closing Date, in a
Purchaser Plan that constitutes a Code section 125 plan and any flexible
spending arrangements thereunder (“Purchaser’s FSA”). Purchaser shall further
take all actions necessary and legally permissible to amend Purchaser’s FSA to
provide that as of the Closing Date and for the plan year in which the Closing
Date occurs, but not for any specific time thereafter, (A) the Transferred
Employees who elected to participate in the FRP shall become participants in
Purchaser’s FSA as of the beginning of the FRP’s plan year and at the level of
coverage provided under the FRP, except that any Transferred Employees who
continue participation in the FRP after the Closing Date as provided below shall
not be covered by Purchaser’s FSA for that year; (B) the Transferred Employees’
salary reduction elections shall be taken into account for the remainder of
Purchaser’s FSA plan year as if made under Purchaser’s FSA; and (C) Purchaser’s
FSA shall reimburse medical expenses incurred by the Transferred Employees at
any time during the FRP’s plan year (including claims incurred prior to the
Closing Date but unpaid prior to the Closing Date), up to the amount of the
Transferred Employee’s election and reduced by amounts previously reimbursed by
the FRP. The Transferred Employees shall cease to be eligible for reimbursements
from the FRP as of the Closing Date, except to the extent that any Transferred
Employee elects continuation of coverage under the FRP as permitted by section
4980B of the Code and section 601 et seq. of ERISA. As soon as practicable
following the Closing Date, Seller shall transfer to Purchaser or its Affiliate
and Purchaser (or its Affiliate) agrees to accept, those amounts which represent
the debit and credit balances under the FRP of the Transferred Employees who are
to become covered by Purchaser’s FSA and the transfer of such amounts shall take
into account on a net basis employees’ payroll deductions and claims paid
through the Closing Date. Seller represents that as of the Closing Date it has
properly withheld from the pay of applicable Transferred Employees all amounts
in accordance with the FRP elections of such employees.
          (g) Except as required by applicable Law, Purchaser shall be
responsible for all Liabilities with respect to Transferred Employees
attributable to their accrued and unused vacation, sick days and personal days
through the Closing Date.
          (h) Effective as of the Closing Date, Seller shall transfer
sponsorship of the Deferred Compensation Plan and any related grantor trust (if
any) to Purchaser, and Purchaser shall assume sponsorship of the Deferred
Compensation Plan and any related grantor trust (if any) from Seller.

49



--------------------------------------------------------------------------------



 



     8.3 Employee Rights. Nothing herein express or implied shall confer upon
any employee of Seller or its Affiliates, or Purchaser or its Affiliates, or
upon any legal representative of such employee, or upon any collective
bargaining agent, any rights or remedies, including any right to employment or
continued employment for any specified period, of any nature or kind whatsoever
under or by reason of this Agreement. Nothing in this Agreement shall be deemed
to confer upon any person (nor any beneficiary thereof) any rights under or with
respect to any plan, program or arrangement described in or contemplated by this
Agreement, and each person (and any beneficiary thereof) shall be entitled to
look only to the express terms of any such plan, program or arrangement for his
or her rights thereunder. Nothing in this Agreement shall cause Purchaser or its
Affiliates, or Seller or its Affiliates to have any obligation to provide
employment or any employee benefits to any individual who is not a Transferred
Employee or to continue to employ any Transferred Employee for any period of
time following the Closing subject to limitations contained in any union
contract or collective bargaining agreement. This Agreement does not create any
right of an employee or union to object or to refuse to assent to Seller’s
assignment of or Purchaser’s assumption of or succession to any employment
agreement, union contract, collective bargaining agreement, or other agreement
relating to conditions of employment, employment separation, severance or
employee benefits, nor shall this Agreement be construed as recognizing that any
such rights exist.
     8.4 Successors and Assigns. In the event Purchaser or any of its successors
or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in each case, proper provision shall be made so that
such successors and assigns of Purchaser honor the obligations of Purchaser and
its Affiliates set forth in this Article VIII. In the event Purchaser or any of
its Affiliates outsources any of the Transferred Employees during the Benefit
Maintenance Period and such employees are not paid a severance benefit in
accordance with Section 8.2(a), then, and in each case, proper provision shall
be made so that the outsourcing vendor maintains a severance pay plan or policy
that provides a severance benefit for each Transferred Employee who is
involuntarily terminated by the outsourcing vendor during such period, which
benefit is the same as the severance benefits that would otherwise have been
provided to such employees in accordance with Section 8.2(a). For purposes of
this Section 8.4, a Transferred Employee shall be considered to have been
outsourced if the employee is hired by the outsourcing vendor pursuant to or in
connection with an agreement entered into between Purchaser or any of its
Affiliates and the outsourcing vendor whereby the outsourcing vendor will
provide services to or for Purchaser or any of its Affiliates.
     8.5 Cooperation. Seller and Purchaser agree to cooperate fully with respect
to the actions necessary to effect the transactions contemplated in this
Article VIII, including the provision of records (including payroll records) and
information as each may reasonably request from the other.

50



--------------------------------------------------------------------------------



 



     8.6 Employee Obligations of Confidentiality. Notwithstanding anything to
the contrary contained in this Agreement, Seller shall retain the right, after
the Closing Date, to enforce agreements with its current or former Employees,
consultants, and contractors related to Intellectual Property owned by Seller or
any of its Affiliates.
ARTICLE IX
CONDITIONS TO CLOSING
     9.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):
          (a) the representations and warranties of Seller set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, at and as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);
          (b) Seller shall have performed and complied in all material respects
with all obligations and agreements required in this Agreement to be performed
or complied with by it prior to the Closing Date, and Purchaser shall have
received a certificate signed by an authorized officer of Seller, dated the
Closing Date, to the foregoing effect;
          (c) During the period from the date hereof to the Closing Date, there
shall not have been any Material Adverse Effect, and Purchaser shall have
received a certificate signed by an authorized officer of Seller, dated the
Closing Date, to the foregoing effect;
          (d) there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
          (e) all consents and approvals of the FCC shall have been obtained and
become a Final Order (for the purposes of this Section 9.1(e), an action or
order of the FCC granting the FCC’s consent shall be deemed to have become a
“Final Order” when such action or order shall have been issued by the FCC in
writing, setting forth the FCC Consent, and (i) such action or order shall not
have been reversed, stayed, enjoined, set aside, annulled or suspended, and
(ii) no protest, request for stay, reconsideration or review by the FCC on its
own motion or by any third party, petition for FCC reconsideration or for
rehearing, application for FCC review, or judicial appeal of such

51



--------------------------------------------------------------------------------



 



action or order shall be pending, when the period provided by law for initiating
such protest, request for stay, reconsideration or review by the FCC on its own
motion, petition for FCC reconsideration or for rehearing, application for FCC
review, or judicial appeal of such action or order shall have expired);
          (f) all consents of third parties set forth on Schedule 9.1(f) shall
have been obtained;
          (g) Seller shall have obtained consents of third parties to the
assignment by Seller of a number of Tower Site Leases such that, together with
those Tower Site Leases not requiring consent to the assignment thereof,
Purchaser shall obtain at Closing valid leasehold rights to use a minimum of
sixty five percent (65%) of the transmission towers not owned by Seller but used
by Seller in the operation of the Business as of the Closing Date;
          (h) there shall not have occurred and be continuing on the Closing
Date (i) a declaration of a banking moratorium or any suspension of payments in
respect of banks in the United States (whether or not mandatory) or (ii) any
limitation (whether or not mandatory) by any United States Governmental Body on
the extension of credit by banks or other financial institutions;
          (i) Seller shall have caused to be removed those Liens identified on
Schedule 9.1(i), and evidence of such removal reasonably satisfactory to
Purchaser shall have been delivered to Purchaser;
          (j) Seller shall have delivered a certificate, dated the Closing Date,
executed by any vice president or the secretary or any assistant secretary of
Seller, including (i) a copy of the resolutions of the Board of Directors of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Seller Documents to which it is a party, certified by the secretary or
an assistant secretary of Seller as of the Closing Date, and which shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded and (ii) an incumbency certificate from Seller, dated the Closing
Date, as to the incumbency and signature of the officers of Seller executing
this Agreement or any Seller Document;
          (k) Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed bill of sale in the form of Exhibit A hereto (the
“Bill of Sale”);
          (l) Seller shall have delivered, or caused to be delivered, to
Purchaser a duly executed assignment and assumption agreement in the form of
Exhibit B hereto (the “Assignment and Assumption Agreement”);
          (m) Seller shall have delivered, or caused to be delivered, to
Purchaser the Intellectual Property Agreement, duly executed by Seller;

52



--------------------------------------------------------------------------------



 



          (n) Seller shall have delivered to Purchaser a telecommunication
services agreement in the form of Exhibit D hereto (the “Telecommunication
Services Agreement”), duly executed by Seller;
          (o) Seller shall have delivered to Purchaser a reseller agreement in
the form of Exhibit E hereto (the “Reseller Agreement”), duly executed by
Seller;
          (p) Seller shall have delivered to Purchaser a CNAM agreement in the
form of Exhibit F hereto (the “CNAM Agreement”), duly executed by Seller;
          (q) Seller shall have delivered, or caused to be delivered, to
Purchaser a real estate colocation agreement in the form of Exhibit G hereto
(the “Colocation Agreement”), duly executed by Seller; and
          (r) Seller shall have delivered, or caused to be delivered, to
Purchaser a corporate account agreement in the form of Exhibit H hereto (the
“Corporate Account Agreement”), duly executed by Seller.
     9.2 Conditions Precedent to Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable Law):
          (a) the representations and warranties of Purchaser set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, at and as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date), and Seller shall have received a
certificate signed by an authorized officer of Purchaser, dated the Closing
Date, to the foregoing effect;
          (b) Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchaser on or prior to the Closing Date, and
Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated the Closing Date, to the foregoing effect;
          (c) there shall not be in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
          (d) all consents and approvals of the FCC shall have been obtained;

53



--------------------------------------------------------------------------------



 



          (e) Purchaser shall have delivered, or caused to be delivered, to
Seller evidence of the wire transfer referred to in Section 3.2;
          (f) Purchaser shall have delivered to Seller the Assignment and
Assumption Agreement, duly executed by Purchaser;
          (g) Purchaser shall have delivered to Seller the Intellectual Property
Agreement, duly executed by Purchaser;
          (h) Purchaser shall have delivered to Seller the Telecommunication
Services Agreement, duly executed by Purchaser;
          (i) Purchaser shall have delivered to Seller the Reseller Agreement,
duly executed by Purchaser;
          (j) Purchaser shall have delivered to Seller the CNAM Agreement, duly
executed by Purchaser;
          (k) Purchaser shall have delivered to Seller the Colocation Agreement,
duly executed by Purchaser; and
          (l) Purchaser shall have delivered to Seller the Corporate Account
Agreement, duly executed by Purchaser.
     9.3. Frustration of Closing Conditions. Neither Seller nor Purchaser may
rely on the failure of any condition set forth in Section 9.1 or 9.2, as the
case may be, if such failure was caused by such party’s failure to comply with
any provision of this Agreement.
ARTICLE X
INDEMNIFICATION
     10.1 Survival of Representations and Warranties. (a) The representations
and warranties of Purchaser and Seller contained in this Agreement shall survive
the Closing solely for purposes of this Article X and such representations and
warranties shall terminate at the close of business on the date that is fifteen
(15) months after the Closing Date; provided, however, that (i) the
representations and warranties contained in Sections 5.1, 5.2, 5.5(a), 5.23,
6.1, 6.2 and 6.5 shall survive the Closing and remain in effect indefinitely and
(ii) the representations and warranties contained in Sections 5.12 and 5.17
shall survive the Closing until 60 days following the expiration of the
applicable statute of limitations with respect to the particular matter that is
the subject matter thereof. Any claim for indemnification with respect to any of
such matters which is not asserted by notice containing sufficient detail as to
allow the claim to be evaluated (and including the amount of such claim) given
as herein provided relating thereto within such

54



--------------------------------------------------------------------------------



 



specified period of survival may not be pursued and is hereby irrevocably waived
after such time.
          (b) All of the covenants or other agreements of the parties contained
in this Agreement shall survive until fully performed or fulfilled, unless and
to the extent only that non-compliance with such covenants or agreements is
waived in writing by the party entitled to such performance. No claim for a
breach of a covenant or other agreement set forth in this Agreement that (i) by
its nature is required to be performed by or prior to Closing (the “Pre-Closing
Covenants”) may be made or brought by any party hereto more than six (6) months
after the Closing Date and (ii) by their nature are required to be performed
after Closing (the “Post-Closing Covenants”) may be made or brought by any party
hereto after the one year anniversary of the last date on which each such
Post-Closing Covenant was required to be performed (in each case, a “Survival
Period”); provided, however, that any obligation to indemnify and hold harmless
shall not terminate with respect to any Losses to which the Person to be
indemnified shall have given notice in writing setting forth the specific claim
and the basis therefor in reasonable detail to the indemnifying party in
accordance with Section 10.4(a) before the termination of the applicable
Survival Period.
     10.2 Indemnification by Seller.
          (a) Subject to Sections 7.11 and 10.5 hereof, Seller hereby agrees to
indemnify and hold Purchaser and its directors, officers, employees, Affiliates,
stockholders, agents, attorneys, representatives, successors and permitted
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against any and all losses, liabilities, claims, demands, judgments, damages
(excluding incidental and consequential damages), fines, suits, actions, costs
and expenses (individually, a “Loss” and, collectively, “Losses”) arising out
of, based upon, attributable to or resulting from:
          (i) any misrepresentation in, or any failure of, any of the
representations or warranties made by Seller in this Agreement to be true and
correct in all respects at and as of the Closing Date;
          (ii) the breach of or non-compliance with any Pre-Closing Covenant or
any Post-Closing Covenant on the part of Seller;
          (iii) any and all Excluded Assets or any Excluded Liability; and
          (iv) all actions, suits, proceedings, demands, assessments, judgments,
costs, penalties and expenses, including reasonable attorneys’ fees, incident to
the foregoing.
          (b) Purchaser acknowledges and agrees that Seller shall not have any
liability under any provision of this Agreement for any Loss to the extent that
such

55



--------------------------------------------------------------------------------



 



Loss relates to action taken by Purchaser or any other Person (other than Seller
in breach of this Agreement) after the Closing Date. Purchaser shall take and
shall cause its Affiliates to take all reasonable steps to mitigate any Loss
upon becoming aware of any event which would reasonably be expected to, or does,
give rise thereto.
     10.3 Indemnification by Purchaser.
          (a) Subject to Section 10.5, Purchaser hereby agrees to indemnify and
hold Seller and its directors, officers, employees, Affiliates, agents,
attorneys, representatives, successors and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any and all Losses
arising out of, based upon, attributable to or resulting from:
          (i) any misrepresentation in, or any failure of, any of the
representations or warranties made by Purchaser in this Agreement to be true and
correct in all respects at and as of the Closing Date;
          (ii) the breach of or non-compliance with any Pre-Closing Covenant or
any Post-Closing Covenant on the part of Purchaser;
          (iii) any Assumed Liability;
          (iv) any Purchased Assets or Purchaser’s operation of the Business
after the Closing Date; and
          (v) all actions, suits, proceedings, demands, assessments, judgments,
costs, penalties and expenses, including reasonable attorneys’ fees, incident to
the foregoing.
     10.4 Indemnification Procedures.
          (a) A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.
          (b) In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which payment may be sought under Sections 10.2 and 10.3 hereof (regardless of
the limitations set forth in Section 10.5) (an “Indemnification Claim”), the
indemnified party shall promptly cause written notice of the assertion of any
Indemnification Claim of which it has knowledge which is covered by this
indemnity to be forwarded to the indemnifying party. The failure of the
indemnified party to give reasonably prompt notice of any Indemnification Claim
shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party is prejudiced as a result of such failure and then only to the extent of
such prejudice. The indemnifying party shall have the right, at its sole option
and expense, to be

56



--------------------------------------------------------------------------------



 



represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Indemnification Claim which relates to any Losses indemnified
against by it hereunder. If the indemnifying party elects to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim which relates
to any Losses indemnified against by it hereunder, it shall within 30 days (or
sooner, if the nature of the Indemnification Claim so requires) notify the
indemnified party of its intent to do so; provided that if Seller is the
indemnifying party that defends against, negotiates, settles or otherwise deals
with such Indemnification Claim, the attorneys’ fees and other Losses incurred
by Seller in connection with such defense, negotiation, settlement or other
dealings shall reduce (by the amount thereof) the amount recoverable under the
Cap by Purchaser Indemnified Parties from Seller. If the indemnifying party
elects not to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim which relates to any Losses indemnified against hereunder,
the indemnified party may defend against, negotiate, settle or otherwise deal
with such Indemnification Claim. If the indemnifying party shall assume the
defense of any Indemnification Claim, the indemnified party may participate, at
his or its own expense, in the defense of such Indemnification Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel (plus any appropriate local counsel) for all indemnified parties in
connection with any Indemnification Claim. The parties hereto agree to cooperate
fully with each other in connection with the defense, negotiation or settlement
of any such Indemnification Claim. Notwithstanding anything in this Section 10.4
to the contrary, neither the indemnifying party nor the indemnified party shall,
without the written consent of the other party (which consent shall not be
unreasonably withheld), settle or compromise any Indemnification Claim or permit
a default or consent to entry of any judgment unless the claimant and such party
provide to such other party an unqualified release from all liability in respect
of the Indemnification Claim. Notwithstanding the foregoing, if a settlement
offer solely for money damages is made by the applicable third party claimant,
and the indemnifying party notifies the indemnified party in writing of the
indemnifying party’s willingness to accept the settlement offer and, subject to
the applicable limitations of Sections 10.5 and 10.6, pay the amount called for
by such offer, and the indemnified party declines to accept such offer, the
indemnified party may continue to contest such Indemnification Claim, free of
any participation by the indemnifying party, and the amount of any ultimate
liability with respect to such Indemnification Claim that the indemnifying party
has an obligation to pay hereunder shall be limited to the lesser of (A) the
amount of the settlement offer that the indemnified party declined to accept
plus the Losses of the indemnified party relating to such Indemnification Claim
through the date of its rejection of the settlement offer or (B) the aggregate
Losses of the indemnified party

57



--------------------------------------------------------------------------------



 



with respect to such Indemnification Claim. If the indemnifying party makes any
payment on any Indemnification Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Indemnification Claim.
          (c) After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the indemnified party shall forward to the indemnifying party notice
of any sums due and owing by the indemnifying party pursuant to this Agreement
with respect to such matter.
     10.5 Certain Limitations on Indemnification.
          (a) Except as set forth in Section 10.5(b), notwithstanding the
provisions of this Article X, neither Seller nor Purchaser shall have any
indemnification obligations for Losses under Section 10.2(a)(i) or
Section 10.3(a)(i) unless the aggregate amount of all such Losses exceeds
$230,000 (the “Basket”), and then only to the extent of such excess. Subject to
Section 10.5(b), in no event shall the aggregate indemnification to be paid by
(i) Seller or Purchaser under this Article X for Losses under Section 10.2(a)(i)
or Section 10.3(a)(i) (other than with respect to Losses arising out of a breach
by Seller of the representations and warranties set forth in Sections 5.5(a)
(Title), 5.11 (Labor), 5.12 (Environmental), 5.17 (Taxes), and 5.22 (Benefits),
exceed $5,750,000 (the “Cap”), (ii) Seller under this Article X for Losses
arising out of a breach by Seller of the representations and warranties set
forth in Sections 5.11 (Labor) and 5.22 (Benefits) (together with all other
claims made by Purchaser under Section 10.2(a)(i)) exceed $11,500,000, or
(iii) Seller under this Article X for Losses arising out of a breach by Seller
of the representations and warranties set forth in Sections 5.12 (Environmental)
and 5.17 (Taxes) (together with all other claims made by Purchaser under
Section 10.2(a)(i)) exceed the Purchase Price.
          (b) Notwithstanding anything in this Article X, the limitation
requiring notice of any indemnification claim within a specific time period set
forth in Sections 10.1(a) and 10.1(b), and the Cap, Basket and other limitations
set forth in Section 10.5(a), shall not apply to claims for indemnification in
respect of Losses arising under the representations and warranties set forth in
Sections 5.1, 5.2, 5.5(a), 5.23, 6.1, 6.2 and 6.5 or related to or arising out
of the matters set forth in Sections 10.2(a)(iii)-(iv), 10.3(a)(iii)-(v), or to
claims alleging fraud or willful misconduct.
          (c) Seller shall not be required to indemnify any Purchaser
Indemnified Party and Purchaser shall not be required to indemnify any Seller
Indemnified Party to the extent of any Losses that a court of competent
jurisdiction

58



--------------------------------------------------------------------------------



 



shall have determined by final judgment to have resulted from the bad faith,
gross negligence or willful misconduct of the party seeking indemnification.
          (d) Purchaser shall not make any claim for indemnification under this
Agreement in respect of any matter that is taken into account in the calculation
of any adjustment to the Purchase Price pursuant to Section 3.3.
     10.6 Calculation of Losses.
          (a) The amount of any Losses for which indemnification is provided
under this Article X shall be net of any amounts actually recovered or
recoverable by the indemnified party under insurance policies with respect to
such Losses (net of any Taxes or expenses incurred in connection with such
recovery). Purchaser shall use its commercially reasonable efforts to recover
under insurance policies for any Losses prior to seeking indemnification under
this Agreement; provided, that Purchaser shall have no obligation whatsoever to
maintain insurance.
          (b) Notwithstanding anything to the contrary elsewhere in this
Agreement, no party shall, in any event, be liable to any other Person for any
consequential, incidental, indirect, special or punitive damages of such other
Person, including loss of revenue, income or profits, diminution of value or
loss of business reputation or opportunity relating to the breach or alleged
breach hereof (provided that such limitation with respect to lost profits shall
not limit Seller’s right to recover contract damages in connection with
Purchaser’s failure to close in violation of this Agreement).
     10.7 Tax Treatment of Indemnity Payments. Seller and Purchaser agree to
treat any indemnity payment made pursuant to this Article X as an adjustment to
the Purchase Price on their Tax Returns to the extent permitted by applicable
Law.
     10.8 Exclusive Remedy. From and after the Closing, the sole and exclusive
remedy for any breach or failure to be true and correct, or alleged breach or
failure to be true and correct, of any representation or warranty or any
covenant or agreement in this Agreement, shall be indemnification in accordance
with this Article X. In furtherance of the foregoing, each of the parties hereby
waive, to the fullest extent permitted by applicable Law, any and all other
rights, claims and causes of action (including rights of contributions, if any)
known or unknown, foreseen or unforeseen, which exist or may arise in the
future, that it may have against Seller or Purchaser, as the case may be,
arising under or based upon any federal, state or local Law (including any such
Law relating to environmental matters or arising under or based upon any
securities Law, common Law or otherwise). Notwithstanding the foregoing, this
Section 10.8 shall not operate to (i) interfere with or impede the operation of
the provisions of Article III providing for the resolution of certain disputes
relating to the Purchase Price between the parties and/or by an Independent
Accountant or (ii) limit the rights of the parties to seek equitable remedies
(including specific performance or injunctive relief).

59



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Expenses. Except as otherwise provided in this Agreement, each of
Seller and Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
     11.2 Submission to Jurisdiction; Consent to Service of Process.
          (a) The parties agree that any controversy, claim or dispute arising
out of or relating to or in connection with this Agreement, including, without
limitation, any dispute regarding the breach, termination, enforceability or
validity hereof (each, a “Dispute”) should be regarded as a business problem to
be resolved promptly through business-oriented negotiations before resorting to
legal action in accordance with the provisions of Section 11.2(b) hereof. The
parties therefore agree to attempt in good faith to resolve any Dispute promptly
by negotiation between the executives of the parties who have authority to
settle the Dispute. Such negotiations shall commence upon the mailing of a
notice (the “Dispute Notice”) from the appropriate executive of the requesting
party to an appropriate executive of the responding party. If the Dispute has
not been resolved by these Persons within thirty (30) days of the date of the
Dispute Notice, unless the parties mutually agree in writing to a longer period,
the Dispute shall be referred to the chief executive officer of each of Seller
and Purchaser, for discussion and negotiation among them. In the event the
Dispute has still not been resolved by negotiation within forty-five (45) days
of the date of the Dispute Notice, then either party thereto may commence legal
action in accordance with Section 11.2(b) hereof. All negotiations pursuant to
this Section 11.2(a) shall be confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence and
shall not be used for, or admitted in, any arbitration or court proceedings
under this Agreement. Nothing contained in this Section 11.2(a) shall preclude a
party from seeking injunctive relief if the prerequisites to obtaining
injunctive relief, including irreparable harm, are otherwise satisfied.
          (b) (i) With respect to any Dispute that has not been resolved
pursuant to Section 11.2(a) hereof, the parties hereto hereby irrevocably submit
to the exclusive jurisdiction of any federal or state court located within
Wilmington, Delaware over any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action proceeding related thereto may be heard and determined in such courts.
The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties

60



--------------------------------------------------------------------------------



 



hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (ii) Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by the
delivery of a copy thereof in accordance with the provisions of Section 11.5.
          (iii) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
     11.3 Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto) and the Confidentiality Agreement represent
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and thereof. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
     11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such State that would require or permit the application of the
laws of another jurisdiction.

61



--------------------------------------------------------------------------------



 



     11.5 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):
If to Seller, to:
MCI, LLC
22001 Loudoun County Parkway
Ashburn, Virginia 20147
Facsimile: (703) 886-0895
Attention: Stephen R. Mooney
with copies (which shall not constitute notice) to:
Verizon Communications Inc.
140 West Street, 29th Floor
New York, New York 10007
Facsimile: (908) 766-3813
Attention: Marianne Drost, Esq.
and
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Frederick S. Green
If to Purchaser, to:
Bell Industries, Inc.
8888 Keystone Crossing, Suite 1700
Indianapolis, Indiana 46240
Facsimile: (317) 715-6790
Attention: Chief Executive Officer

62



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Manatt, Phelps & Phillips, LLP
11355 W. Olympic Boulevard
Los Angeles, California 90064
Facsimile: (310) 914-5712
Attention: Mark J. Kelson
     11.6 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     11.7 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Seller or Purchaser,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other parties hereto and any attempted assignment without
the required consents shall be void. No assignment of any obligations hereunder
shall relieve the parties hereto of any such obligations.
     11.8 Non-Recourse. Except as set forth in Section 11.9 hereof, no past,
present or future director, officer, employee, incorporator, member, partner,
stockholder, Affiliate, agent, attorney or representative of Seller or its
Affiliates shall have any liability for any obligations or liabilities of Seller
under this Agreement or the Seller Documents of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.
     11.9 Seller Parent Joinder. For purposes of all obligations of Seller under
this Agreement, including any indemnity or other payment obligations of Seller
hereunder, Seller Parent hereby agrees to be bound by such obligations jointly
and severally with Seller and agrees that all such obligations may be enforced
against Seller Parent by Purchaser in accordance with the provisions of this
Agreement to the same extent as if Seller Parent were a party to this Agreement
and bound hereby.
     11.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and

63



--------------------------------------------------------------------------------



 



all of which, when taken together, will be deemed to constitute one and the same
agreement.
[Remainder of page intentionally left blank]

64



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective authorized officers as of the date first written
above.

              SKYTEL CORP.
 
       
 
  By:   /s/ Francis Shammo
 
       
 
      Name: Francis Shammo
 
      Title: SVP and Chief Financial Officer
 
            BELL INDUSTRIES, INC.
 
       
 
  By:   /s/ John A. Fellows
 
       
 
      Name: John A. Fellows
Title: Chief Executive Officer
 
            The undersigned hereby joins as a party to this Agreement for the
limited purposes provided in Section 11.9 of this Agreement:
 
            MCI, LLC
 
       
 
  By:   /s/ Francis Shammo
 
       
 
      Name: Francis Shammo
Title: SVP and Chief Financial Officer

 